
	
		II
		111th CONGRESS
		1st Session
		S. 807
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce fuel prices and improve national energy
		  security by increasing domestic supply, reducing excessive speculation in the
		  markets, and promoting long-term security through alternative energy sources,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Sound Management of America’s
			 Resources and Technologies for Energy Act of 2009  or the
			 SMART Energy
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Energy Superhighway
					Sec. 101. Energy Superhighway.
					Sec. 102. Authorization to recover costs of incremental
				transfer capability to facilitate renewable energy development and
				deployment.
					Sec. 103. Coordination of Federal authorizations for
				transmission facilities.
					TITLE II—Investing in America's energy security
					Subtitle A—Energy Security Trust Fund
					Sec. 201. Energy Security Trust Fund.
					Sec. 202. Tax on crude oil and natural gas produced from the
				outer Continental Shelf in the Gulf of Mexico.
					Subtitle B—Biogas
					Sec. 211. Credit for production of biogas and syngas from
				certain renewable feedstocks.
					Subtitle C—Investing in biofuels and renewable fuel
				infrastructure
					Sec. 221. Definition of renewable biomass.
					Sec. 222. Loan guarantees for renewable energy
				pipelines.
					Sec. 223. Biofuels infrastructure.
					Sec. 224. Definition of lifecycle greenhouse gas
				emissions.
					Sec. 225. Biofuels Revolving Loan Fund.
					Subtitle D—Energy efficiency
					Part I—Vehicles
					Sec. 231. Lightweight materials research and
				development.
					Sec. 232. Federal Government gasoline consumption.
					Sec. 233. Credit for fuel-efficient motor vehicles.
					Part II—Other energy efficiency programs
					Sec. 241. Energy efficiency and conservation block
				grants.
					Sec. 242. Smart growth.
					Subtitle E—Incentives for innovative technologies
					Sec. 251. Security for loan guarantees for innovative
				technology projects.
					TITLE III—Expanding domestic energy production
					Subtitle A—Oil and gas production on the outer Continental
				Shelf
					Sec. 301. Production of oil and gas on outer Continental
				Shelf.
					Sec. 302. Production incentives program.
					Subtitle B—Nuclear
					Sec. 311. Sense of the Senate on scalable, modular light-water
				nuclear reactors and electric plants.
					Sec. 312. Nuclear Regulatory Commission.
					Sec. 313. Nuclear energy workforce.
					Sec. 314. Interagency Working Group to promote domestic
				manufacturing base for nuclear components and equipment.
					Sec. 315. Spent fuel recycling program.
					Sec. 316. Standby support for certain nuclear plant
				delays.
					Sec. 317. Incentives for innovative technologies.
					Sec. 318. Modification of credit for production from advanced
				nuclear power facilities.
					Sec. 319. 5-year accelerated depreciation for new nuclear power
				facilities.
					TITLE IV—Ensuring market integrity
					Sec. 401. Definitions.
					Sec. 402. Definition of energy commodity.
					Sec. 403. Speculative limits and transparency of off-shore
				trading.
					Sec. 404. Disaggregation of index funds and other data in
				energy and agriculture markets.
					Sec. 405. Rulemaking with respect to reporting requirements of
				index traders and swap dealers.
					Sec. 406. Transparency and recordkeeping
				authorities.
					Sec. 407. Trading limits to prevent excessive
				speculation.
					Sec. 408. Modifications to core principles applicable to
				position limits for contracts in agricultural and energy
				commodities.
					Sec. 409. Administration of Commodity Futures Trading
				Commission.
					Sec. 410. Review of prior actions.
					Sec. 411. Review of over-the-counter markets.
					Sec. 412. Studies; reports.
					Sec. 413. Over-the-counter authority.
					Sec. 414. Expedited procedures.
					Sec. 415. Treatment of emission allowances and offset
				credits.
					Sec. 416. Inspector General of Commodity Futures Trading
				Commission.
					TITLE V—National Commission on Energy Policy and Global Climate
				Change
					Sec. 501. Establishment of Commission.
					Sec. 502. Purposes.
					Sec. 503. Composition of Commission.
					Sec. 504. Functions of Commission.
					Sec. 505. Powers of Commission.
					Sec. 506. Reports of Commission; termination.
					Sec. 507. Staff of Commission.
					Sec. 508. Compensation and travel expenses.
					Sec. 509. Meetings.
					Sec. 510. Authorization of appropriations.
					Sec. 511. Termination.
				
			IEnergy
			 Superhighway
			101.Energy
			 SuperhighwayPart II of the
			 Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding at the end the
			 following:
				
					224.Energy Superhighway
						(a)PurposeThe
				purpose of this section is to invest in and construct an interstate Energy
				Superhighway that—
							(1)contains
				high-voltage electricity transmission lines (with at least a 400-kilovolt
				capacity), including direct current lines where appropriate;
							(2)has a siting
				preference that uses existing Federal, State, or other rights-of-way (such as
				the Interstate System, State roads, railroads, pipelines, and existing
				transmission infrastructure or Federal land); and
							(3)uses smart grid
				technologies for monitoring, reliability, operability, and security and to
				detect and locate outage, maintenance, repair, and other similar needs.
							(b)DefinitionsIn
				this section:
							(1)CommissionThe
				term Commission means the Federal Energy Regulatory Commission, in
				consultation with the Secretary of Transportation and the Secretary of
				Energy.
							(2)Energy
				SuperhighwayThe term Energy Superhighway means the
				Energy Superhighway described in subsection (a) that is established under this
				section.
							(3)Interstate
				SystemThe term Interstate System has the meaning
				given the term in section 101(a) of title 23, United States Code.
							(4)Joint
				resolutionThe term joint resolution means only a
				joint resolution introduced during the 30-day period beginning on the date on
				which a report referred to in subsection (d)(1) is received by Congress
				(excluding days either House of Congress is adjourned for more than 3 days
				during a session of Congress), the matter after the resolving clause of which
				is as follows: That Congress disapproves the plan for establishing an
				Energy Superhighway described in a report required under section 224(d)(1) of
				the Federal Power Act submitted by the Federal Energy Regulatory Commission to
				Congress on ____, and the plan for establishing the Energy Superhighway shall
				have no force or effect. (The blank space being appropriately filled
				in).
							(5)Secondary line
				connectionThe term secondary line connection
				means—
								(A)a new
				transmission line built to connect to the Energy Superhighway; and
								(B)an existing
				transmission line rerouted or otherwise modified to connect to the Energy
				Superhighway.
								(c)Authority
							(1)In
				generalNotwithstanding any other provision of law, for the
				exclusive purpose of using funds provided under this section, the Commission
				shall have exclusive authority over all siting, permitting, planning, and
				construction decisions and actions necessary to establish an Energy
				Superhighway.
							(2)AdministrationIn
				establishing the Energy Superhighway, the Commission shall use a siting
				preference that utilizes existing Federal, State, or other rights-of-way (such
				as the Interstate System, State roads, railroads, and existing transmission
				infrastructure on Federal land), unless the Commission otherwise provides
				notice in the plan required under subsection (d).
							(d)Plan
							(1)Reports
								(A)Initial
				planNot later than 1 year after the date of enactment of this
				section, before any plan establishing an Energy Superhighway can take effect,
				the Commission shall submit to the Committee on Appropriations of the Senate,
				the Committee on Appropriations of the House of Representatives, the Committee
				on Energy and Natural Resources of the Senate, the Committee on Energy and
				Commerce of the House of Representatives, and the President a plan for
				establishing the Energy Superhighway.
								(B)Modified
				planIf Congress enacts a joint resolution of disapproval of the
				plan submitted under subparagraph (A), not later than 180 days after the date
				of enactment of the joint resolution of disapproval, before any plan
				establishing an Energy Superhighway can take effect, the Commission shall
				submit to each of the Committees described in subparagraph (A) and the
				President a modified plan for establishing the Energy Superhighway.
								(C)AdministrationIn
				developing a plan for an Energy Superhighway, the Commission shall, to the
				maximum extent practicable—
									(i)conduct an open,
				transparent, and participatory process that considers input from all interested
				parties;
									(ii)plan for the
				construction of at least 10,000 miles of high-voltage transmission lines across
				the United States, including the use of direct current lines where
				appropriate;
									(iii)use existing
				Federal, State, or other rights-of-way (such as the Interstate System, State
				roads, railroads, pipelines, and existing transmission infrastructure on
				Federal land), to the maximum extent practicable;
									(iv)plan on a
				national scale, or with a national focus, to seek to provide interconnections
				between the eastern and western areas of the United States where practical,
				beneficial, and feasible;
									(v)maintain costs
				per mile that are within reasonable estimates of costs (including cost
				reduction through the use of smart grid technology and related communications
				systems);
									(vi)develop a
				bidding process for the construction of the components of the Energy
				Superhighway;
									(vii)examine the
				feasibility of burying high-voltage transmission lines (particularly in highway
				medians), using other options to standing towers, or taking other actions to
				address safety and other concerns relating to placing high-voltage transmission
				lines within existing rights-of-way;
									(viii)include
				provisions to address the need for flexibility in the planning and construction
				process; and
									(ix)allocate the
				costs of establishing the Energy Superhighway in a manner that ensures costs
				are shared by the Federal Government and among as many States and public and
				private entities (including among ratepayers) that the Commission determines
				have reasonable interests in, or would benefit from, the Energy Superhighway,
				except that the Federal share shall not exceed 90 percent.
									(2)Joint
				resolutions of disapproval
								(A)In
				generalThe plan of the Commission for establishing an Energy
				Superhighway shall not take effect (or continue) if Congress enacts a joint
				resolution of disapproval of each plan submitted under paragraph (1).
								(B)ReportIf
				Congress enacts a joint resolution of disapproval of the plan submitted under
				paragraph (1)(A), as soon practicable after the date of enactment of the joint
				resolution of disapproval, the 1 or more of the Committees described in
				paragraph (1)(A) shall submit to the Commission a report that—
									(i)describes the
				concerns of the Committees with the plan; and
									(ii)makes any
				recommendations for a modified plan for establishing the Energy
				Superhighway.
									(C)Procedure
									(i)In
				generalSubject to clause (ii), the procedures described in
				subsections (b) through (g) of section 802 of title 5, United States Code,
				shall apply to the consideration of a joint resolution under this
				paragraph.
									(ii)TermsFor
				purposes of this paragraph—
										(I)the reference to
				section 801(a)(1) in section 802(b)(2)(A) of that title shall be
				considered to refer to paragraph (1); and
										(II)the reference to
				section 801(a)(1)(A) in section 802(e)(2) of that title shall be
				considered to refer to paragraph (1).
										(3)ImplementationIf
				a joint resolution of disapproval of each plan submitted under paragraph (1) is
				not enacted in accordance with paragraph (2), not later than 18 months after
				the final date for consideration by Congress of the joint resolution of
				disapproval of the modified plan submitted under paragraph (1)(B), the
				Commission shall commence construction of the Energy Superhighway.
							(e)Secondary line
				connections to Energy Superhighway
							(1)In
				generalSubject to paragraph (2), the Commission shall ensure
				that each secondary line connection to the Energy Superhighway is sited and
				constructed in accordance with applicable siting laws.
							(2)Backstop
				authorityThe Commission may site the secondary line connection
				to the Energy Superhighway in a State (including through use of eminent domain)
				if, not later than 1 year after the date of the filing of an application for
				the siting, the State or State Commission—
								(A)denies the
				application for siting and the Commission determines that the denial is
				contrary to the public interest (including the interest in increased
				electricity production from renewable resources) or detrimental to the Energy
				Superhighway; or
								(B)is otherwise
				unable to approve the siting application and the Commission determines that the
				siting is in the public interest or beneficial to the Energy
				Superhighway.
								(3)Renewable
				energy development and deploymentThe Commission may provide for
				secondary line connections to be constructed, in conjunction with secondary
				line connections constructed by private entities, to promote renewable energy
				development and deployment, including through the use of section 225.
							(f)Bulk electric
				system and reliability standardsThe Commission shall ensure that
				the Energy Superhighway and any secondary transmission facilities that are
				constructed to support the Energy Superhighway—
							(1)are integrated
				into the bulk electric system of the United States;
							(2)comply with
				reliability standards of the North American Electric Reliability Corporation
				and regional entities of the Corporation;
							(3)support an
				interconnection or operability among—
								(A)the Western
				Interconnection;
								(B)the Eastern
				Interconnection; and
								(C)the Electric
				Reliability Council of Texas; and
								(4)are coordinated
				with the procedures of regional transmission organizations.
							(g)Rebates for
				transmission on Energy SuperhighwayThe Commission shall develop
				a plan for rebates for any tariff charged for electricity transmitted on the
				Energy Superhighway under which—
							(1)an entity that
				transmits electricity that is generated from a renewable energy resource
				(including wind, solar, ocean, tidal, geothermal, biomass, biogas, landfill
				gas, or incremental hydropower) shall receive a rebate in an amount equal to
				1/2 of the tariff; and
							(2)an entity that
				transmits electricity that is generated from a nuclear resource shall receive a
				rebate in an amount equal to 1/3 of the tariff.
							(h)Federally owned
				utilities
							(1)In
				generalThe Commission shall deed ownership of a facility
				constructed for the Energy Superhighway to—
								(A)if the Federal
				share of the cost of the facility is more than 50 percent, federally owned
				utilities operating under regional entities of the North American Electric
				Reliability Corporation; and
								(B)if the Federal
				share of the cost of the facility is 50 percent or less, federally owned
				utilities described in subparagraph (A) on the basis of cost allocation, an
				auction, or other means determined appropriate by the Commission.
								(2)DutiesA
				federally owned utility to which a facility is deeded under paragraph (1)
				shall—
								(A)operate and
				maintain the facility in accordance with the requirements of regional entities
				of the North American Electric Reliability Corporation; and
								(B)use any revenue
				derived from the tariff from the facility to upgrade, maintain, and operate the
				Energy Superhighway in accordance with the requirements of the regional
				entities.
								(i)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
						.
				
			102.Authorization
			 to recover costs of incremental transfer capability to facilitate renewable
			 energy development and deploymentPart II of the Federal Power Act (16 U.S.C.
			 824 et seq.) (as amended by section 101) is amended by adding at the end the
			 following:
				
					225.Authorization
				to recover costs of incremental transfer capability to facilitate renewable
				energy development and deployment
						(a)DefinitionsIn
				this section:
							(1)Core
				transmission facilityThe term core transmission
				facility means a transmission facility—
								(A)for which a
				project sponsor has demonstrated 1 or more financial or regulatory commitments
				to construct, operate, and maintain;
								(B)that the project
				sponsor would construct regardless of Federal incentives; and
								(C)that has the
				demonstrated ability to add incremental transfer capability through—
									(i)the addition of
				electrical circuits; or
									(ii)increasing the
				operating voltage of the transmission facility.
									(2)Financial or
				regulatory commitmentThe term financial or regulatory
				commitment means a commitment through—
								(A)a transmission
				service agreement accepted or on file with the Commission;
								(B)an allocation to
				network customers posted on an open access same-time information system;
				or
								(C)a ruling granting
				full future cost recovery through the tariff of a regional transmission
				organization that is on file with the Commission.
								(3)FundThe
				term Fund means the Renewable Energy Incremental Transmission Fund
				established under subsection (d).
							(4)Incremental
				transfer capabilityThe term incremental transfer
				capability means—
								(A)the transfer
				capability of additional electrical transmission circuits primarily within the
				same right-of-way as core transmission facilities and traversing substantially
				all of its length; or
								(B)the additional
				transfer capability that results from installing a transmission line of
				increased voltage in comparison with core transmission facilities.
								(5)Project
				sponsorThe term project sponsor means an entity
				that proposes to include incremental transfer capability as part of a core
				transmission facilities project.
							(6)Pro
				rataThe term pro rata, in relation to a core
				transmission facility, means the incremental transfer capability of the core
				transmission facility divided by the total transfer capability of the core
				transmission facility.
							(7)Renewable
				energy resourcesThe term renewable energy resource
				means solar, wind, ocean, tidal, geothermal energy, biomass, biogas, landfill
				gas, or incremental hydropower.
							(8)SecretaryThe
				term Secretary means the Secretary of Energy.
							(9)Uncommitted
				transfer capability
								(A)In
				generalThe term uncommitted transfer capability
				means transfer capability, and associated transmission facilities using a pro
				rata calculation, that is move than the needs demonstrated by the core
				transmission facilities, that—
									(i)are not paid for
				through long-term transmission service agreements filed with the
				Commission;
									(ii)are not
				allocated through an open access same-time information system posting to
				network customers and recovered via embedded transmission rates; or
									(iii)do not receive
				payment of the associated rates of the core transmission facilities through the
				tariff of a regional transmission organization that is on file with the
				Commission.
									(B)LimitationThe
				uncommitted transfer capability financed by the Secretary shall be not more
				than 75 percent of the total transfer capability provided by the core
				transmission facilities.
								(b)Cost recovery
				authorization
							(1)In
				generalNotwithstanding any provision of this Act or State law
				relating to the rates or charges for electric service or transmission of
				electric energy, a project sponsor shall be entitled to collect payment and
				recover costs of the incremental transfer capability in accordance with
				subsection (d) if—
								(A)the 1 or more
				project sponsors of the incremental transfer capability have filed a cost
				recovery plan described in subsection (c) with the Commission; and
								(B)the Commission
				finds that the project sponsor has demonstrated—
									(i)that the
				transmission project constitutes a core transmission facility;
									(ii)that the core
				transmission facility and incremental transfer capability will facilitate
				development or transmission of electric energy generated from renewable energy
				resources;
									(iii)that the
				process for seeking approval of siting and construction of the core
				transmission facilities in the 1 or more States in which the facilities will be
				located, or by the Commission pursuant to section 216, has been initiated by
				the date on which the cost recovery plan is submitted to the Commission for
				approval;
									(iv)that the core
				transmission facilities include at least 100 miles of new transmission lines or
				constitute secondary line connections to the Energy Superhighway for
				electricity generated from renewable resources;
									(v)that the
				facilities providing the incremental transfer capability will operate at a
				nominal voltage of at least 345 kilovolts;
									(vi)that the
				incremental transfer capability is likely to promote the reliable and
				economically efficient transmission and generation of electricity or reduce
				transmission congestion;
									(vii)that, in the
				case of a project sponsor that has on file with the Commission and is operating
				subject to an open access transmission tariff, the transfer capability of the
				core transmission facilities, without the incremental transfer capability, is
				sufficiently committed through transmission service agreements accepted by or
				on file with the Commission or as allocated to network or native customers
				pursuant to the open access transmission tariff of the project sponsor;
									(viii)that, in the
				case of a project sponsor that must obtain approval from any regional
				transmission organization prior to constructing core transmission facilities,
				all required approvals from any regional transmission organization for the core
				transmission facilities have been obtained;
									(ix)that the project
				sponsor has the ability to finance construction of the core transmission
				facilities absent the incremental transfer capability;
									(x)a
				commitment to undertake all reasonable and prudent efforts to construct the
				core transmission facilities in a way that provides the incremental transfer
				capability as outlined in the plan of the project sponsor if the Commission
				grants the cost recovery incentives for the incremental transfer capability
				under subsection (c);
									(xi)a commitment to
				provide ancillary services, including integration service, on the incremental
				transfer capability pursuant to Commission-approved rates; and
									(xii)a commitment to
				maintain a Commission-approved rate, separate from the embedded transmission
				rate of the project sponsor, for the incremental transfer capability, unless
				otherwise agreed to by the project sponsor and future transmission customers
				and approved by the Commission.
									(2)Facilitating
				renewable energy resourcesFor purposes of satisfying the cost
				recovery authorization requirements of paragraph (1), an incremental transfer
				capability project facilitates development or transmission of electric energy
				generated from renewable energy resources if the project—
								(A)is constructed in
				whole or in part between a liquid energy market hub and an area that has been
				determined by the Commission to have the potential to generate in excess of 1
				gigawatt of electricity from renewable energy resources; or
								(B)is consistent
				with transmission facilities identified as needed in the transmission planning
				initiatives associated with a regional renewable energy zone identification
				process that is undertaken with the involvement of State and Federal
				agencies.
								(3)Termination of
				effectivenessThe authority provided by this subsection
				terminates effective December 31, 2015.
							(c)Cost recovery
				plan
							(1)In
				generalThe Commission shall approve the recovery of costs for
				incremental transfer capability added to core transmission facilities pursuant
				to a plan submitted by the project sponsor consistent with subsection
				(b).
							(2)Requirements
								(A)In
				generalA plan described in paragraph (1) shall include—
									(i)in accordance
				with paragraph (3), a proposal for rates and charges for the uncommitted
				transfer capability to be paid annually by the Secretary to the project sponsor
				for a period of 10 years beginning on the date on which the transmission
				facilities are placed in service; or
									(ii)in accordance
				with paragraph (4), a proposal for the Secretary to purchase from the project
				sponsor and hold the rights to the uncommitted transfer capability on a pro
				rata basis based on the final cost of the assets providing the uncommitted
				transfer capability.
									(B)Control of
				facilitiesA project sponsor submitting a plan under this
				subsection shall own, operate, and maintain the facilities providing the
				uncommitted transfer capability.
								(3)Direct payment
				for uncommitted transfer capability
								(A)In
				generalOn the request of the project sponsor and if approved by
				the Commission, the Secretary shall pay the project sponsor, on a pro rata
				basis, for all prudently incurred costs and associated returns on equity of
				constructing, owning, and operating the uncommitted transfer capability for a
				period of 10 years beginning on the date that the transmission facilities are
				placed in service.
								(B)Public
				interestIn determining whether rates and charges under this
				subsection for use of uncommitted transfer capability are just and reasonable
				and not unduly discriminatory or preferential, the Commission shall—
									(i)consider the
				public interest to increase transmission transfer capability to facilitate the
				development and transmission of renewable energy; and
									(ii)account for the
				cost of constructing the uncommitted transfer capability separately from the
				cost that would have been incurred to construct the transmission facility
				without the uncommitted transfer capability using a pro rata
				calculation.
									(4)Direct purchase
				of uncommitted transfer capability
								(A)In
				generalSubject to subparagraph (B), on the request of the
				project sponsor and if approved by the Commission, the Secretary shall purchase
				from the project sponsor and hold the rights to the uncommitted transfer
				capability on a pro rata basis once the transmission facilities are placed in
				service.
								(B)LimitationThe
				Secretary shall not purchase any uncommitted transfer capability rights under
				this section until the Secretary has deposited into the Fund amounts sufficient
				to cover the price of the rights as set forth in the plan approved by the
				Commission.
								(5)Access to
				uncommitted transfer capabilityThe Commission shall ensure, to
				the maximum extent practicable, that—
								(A)the uncommitted
				transfer capability made available pursuant to this section is used to deliver
				electricity generated from renewable energy resources, including other
				resources necessary to support the interconnection of renewable energy
				resources; and
								(B)the project
				sponsor has preferential access to purchase all or part of the right to the
				uncommitted transfer capability held by the Secretary to serve customers that
				purchase or sell renewable energy resources developed and delivered pursuant to
				this section for a period of 10 years, to the extent that the preference does
				not have a negative impact on electric reliability.
								(6)Remarketing
				uncommitted transfer capability
								(A)In
				generalIn order to minimize Federal Government outlays and
				reduce the amount of total uncommitted transfer capability rights still held by
				the Federal Government at the end of the 10-year reservation period described
				in paragraph (3)(A), at the end of that period the project sponsor shall be
				required to—
									(i)post on an open
				access same time information system and remarket the rights to the residual
				uncommitted transfer capability; and
									(ii)repurchase the
				rights as new long-term transmission service agreements or network commitments
				are made.
									(B)EffectNothing
				in this paragraph establishes the project sponsor as an agent of the Federal
				Government.
								(7)Resale of
				uncommitted transfer capability
								(A)In
				generalThe Secretary may receive and accept payments for the
				purpose of purchasing uncommitted transfer capability rights held by the
				Secretary.
								(B)PriceThe
				price at which the rights of the Secretary may be purchased shall equal the
				product obtained by multiplying—
									(i)the amount paid
				by the Secretary net of accumulated depreciation for the rights plus interest
				compounded annually at the 2-year Treasury note rate; by
									(ii)the percentage
				of the rights of the Secretary to the uncommitted transfer capability of the
				project being purchased.
									(C)Use of
				fundsAny payments to the Secretary under this paragraph shall be
				deposited directly into the general fund of the Treasury.
								(d)Renewable
				energy incremental transmission fund
							(1)EstablishmentThere
				is established in the Treasury of the United States a revolving fund, to be
				known as the Renewable Energy Incremental Transmission Fund,
				consisting of such amounts as are appropriated to the Fund under paragraph
				(2).
							(2)TransferThere
				are appropriated to the Fund, out of funds of the Treasury not otherwise
				appropriated, $10,000,000,000,000, to be appropriated as soon as practicable
				after the date of enactment of this section, but not later than October 1,
				2009.
							(3)Availability of
				fundsNotwithstanding subsection (b)(3), amounts in the Fund
				shall be available to the Secretary for expenditure under this section without
				fiscal year limitation, to remain available until expended.
							(4)ReportEach
				year, the Secretary shall submit to the appropriate committees of Congress a
				report describing the activities of the Secretary under this section.
							(e)Rulemaking
				requirement
							(1)In
				generalThe Commission shall, by 1 or more rules promulgated not
				later than 90 days after the date of enactment of this section,
				establish—
								(A)appropriate final
				procedural requirements to specify the process by which a project sponsor shall
				submit and the Commission shall evaluate the cost recovery plan provided for in
				this section; and
								(B)incentive-based
				rate treatments for investments in incremental transfer capability projects
				authorized by the Commission under this section that expand the transfer
				capability of core transmission facilities being permitted, sited, or
				constructed, beyond their initial planned transfer capability, to accommodate
				increased future growth of renewable energy.
								(2)RequirementsIncentive-based
				rate treatments described in paragraph (1)(B) shall take into account—
								(A)the scale of
				investment required;
								(B)the extraordinary
				financial and nonfinancial risks and challenges impeding this investment;
				and
								(C)the wide-ranging
				public interest benefits provided by developing the incremental transfer
				capability projects.
								(3)Relation to
				other incentive ratesIn establishing appropriate procedural
				requirements under this subsection, the Commission shall determine the
				incentive-based rate treatments described in paragraph (1)(B) independently
				from other incentive rates that the Commission is authorized to provide under
				section
				219.
							.
			103.Coordination
			 of Federal authorizations for transmission facilitiesSection 216(h) of the Federal Power Act (16
			 U.S.C. 824p(h)) is amended—
				(1)in paragraph (2), by striking
			 Department of Energy and inserting Federal Energy
			 Regulatory Commission (referred to in this subsection as the
			 Commission);
				(2)by striking
			 Secretary each place it appears and inserting
			 Commission;
				(3)in paragraph
			 (7)—
					(A)in subparagraph
			 (A), by striking 18 months after the date of enactment of this
			 section and inserting 180 days after the date of enactment of
			 the SMART Energy Act;
			 and
					(B)in subparagraph
			 (B), by striking 1 year after the date of enactment of this
			 section and inserting 180 days after the date of enactment of
			 the SMART Energy Act;
			 and
					(4)in paragraph (9),
			 by striking subparagraph (A) and inserting the following:
					
						(A)the Secretary of
				Energy;
						.
				IIInvesting in
			 America's energy security
			AEnergy Security
			 Trust Fund
				201.Energy
			 Security Trust Fund
					(a)EstablishmentSubchapter
			 A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new section:
						
							9511.Energy
				Security Trust Fund
								(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Energy Security Trust
				Fund (referred to in this section as the Trust Fund),
				consisting of such amounts as may be appropriated or credited to the Trust Fund
				as provided in this section or section 9602(b).
								(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund an
				amount equivalent to the sum of—
									(1)the taxes
				received in the Treasury under section 5896, plus
									(2)any increase in
				the amounts received in the Treasury that are attributable to leasing or other
				revenue from increased oil and natural gas production as the result of the
				enactment of the SMART Energy
				Act (as determined by the Secretary of the Treasury).
									(c)Distribution of
				amounts in Trust Fund
									(1)In
				generalSubject to paragraph
				(2), amounts in the Trust Fund shall be available to the Secretary of Energy
				for the purposes of carrying out research, development, deployment, and related
				activities for—
										(A)advanced
				biofuels;
										(B)renewable energy
				production;
										(C)infrastructure
				needs for advanced biofuels and renewable energy production; and
										(D)energy
				conservation and efficiency, including energy-efficient vehicles and conserving
				and making more efficient transportation fuels.
										(2)Use of certain
				fundsAll funds in the Trust Fund that are derived from fees
				collected under the production incentives program established under section 302
				of the SMART Energy Act during
				the first 5 fiscal years for which funds are collected under the program shall
				be used—
										(A)to complete, as
				soon as practicable after the date of enactment of that Act, any environmental
				or socioeconomic impact studies or consultations for prospective production
				areas on the outer Continental Shelf;
										(B)to pay the
				expenses of the Special Commission on Offshore Oil and Gas Leasing established
				under section 18(j) of the Outer Continental Shelf Lands Act (43 U.S.C.
				1344(j)); and
										(C)to identify the
				most prospective areas for recoverable oil and gas accumulations for industry
				exploration under, and otherwise carry out, section 357 of the Energy Policy
				Act of 2005 (42 U.S.C.
				15912).
										.
					(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
						
							
								Sec. 9511. Energy Security Trust
				Fund.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					202.Tax on crude oil and
			 natural gas produced from the outer Continental Shelf in the Gulf of
			 Mexico
					(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new chapter:
						
							56Tax on severance
				of crude oil and natural gas from the outer Continental Shelf in the Gulf of
				Mexico
								
									Sec. 5896. Imposition of
				  tax.
									Sec. 5897. Taxable crude oil or natural
				  gas and removal price.
									Sec. 5898. Special rules and
				  definitions.
								
								5896.Imposition of
				tax
									(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed a tax equal to 18 and two-thirds percent of the removal
				price of any taxable crude oil or natural gas removed from the premises during
				any taxable period.
									(b)Credit for
				Federal royalties paid
										(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by subsection (a) with respect to the production of any taxable crude
				oil or natural gas an amount equal to the aggregate amount of royalties paid
				under Federal law with respect to such production.
										(2)LimitationThe
				aggregate amount of credits allowed under paragraph (1) to any taxpayer for any
				taxable period shall not exceed the amount of tax imposed by subsection (a) for
				such taxable period.
										(c)Tax paid by
				producerThe tax imposed by this section shall be paid by the
				producer of the taxable crude oil or natural gas.
									5897.Taxable crude
				oil or natural gas and removal price
									(a)Taxable crude
				oil or natural gasFor purposes of this chapter, the term
				taxable crude oil or natural gas means crude oil or natural gas
				which is produced from Federal submerged lands on the outer Continental Shelf
				in the Gulf of Mexico pursuant to a lease entered into with the United States
				which authorizes the production.
									(b)Removal
				priceFor purposes of this chapter—
										(1)In
				generalExcept as otherwise provided in this subsection, the term
				removal price means—
											(A)in the case of
				taxable crude oil, the amount for which a barrel of such crude oil is sold,
				and
											(B)in the case of
				taxable natural gas, the amount per 1,000 cubic feet for which such natural gas
				is sold.
											(2)Sales between
				related personsIn the case of a sale between related persons,
				the removal price shall not be less than the constructive sales price for
				purposes of determining gross income from the property under section
				613.
										(3)Oil or gas
				removed from property before saleIf crude oil or natural gas is
				removed from the property before it is sold, the removal price shall be the
				constructive sales price for purposes of determining gross income from the
				property under section 613.
										(4)Refining begun
				on propertyIf the manufacture or conversion of crude oil into
				refined products begins before such oil is removed from the property—
											(A)such oil shall be
				treated as removed on the day such manufacture or conversion begins, and
											(B)the removal price
				shall be the constructive sales price for purposes of determining gross income
				from the property under section 613.
											(5)PropertyThe
				term property has the meaning given such term by section
				614.
										5898.Special rules
				and definitions
									(a)Administrative
				requirements
										(1)Withholding and
				deposit of taxThe Secretary shall provide for the withholding
				and deposit of the tax imposed under section 5896 on a quarterly basis.
										(2)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information (to the
				Secretary and to other persons having an interest in the taxable crude oil or
				natural gas) with respect to such oil as the Secretary may by regulations
				prescribe.
										(3)Taxable
				periods; return of tax
											(A)Taxable
				periodExcept as provided by the Secretary, each calendar year
				shall constitute a taxable period.
											(B)ReturnsThe
				Secretary shall provide for the filing, and the time for filing, of the return
				of the tax imposed under section 5896.
											(b)DefinitionsFor
				purposes of this chapter—
										(1)ProducerThe
				term producer means the holder of the economic interest with
				respect to the crude oil or natural gas.
										(2)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
										(3)Premises and
				crude oil productThe terms premises and crude
				oil product have the same meanings as when used for purposes of
				determining gross income from the property under section 613.
										(c)Adjustment of
				removal priceIn determining the removal price of oil or natural
				gas from a property in the case of any transaction, the Secretary may adjust
				the removal price to reflect clearly the fair market value of oil or natural
				gas removed.
									(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
									.
					(b)Deductibility
			 of taxThe first sentence of section 164(a) of the Internal
			 Revenue Code of 1986 is amended by inserting after paragraph (5) the following
			 new paragraph:
						
							(6)The tax imposed
				by section 5896(a) (after application of section 5896(b)) on the severance of
				crude oil or natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
							.
					(c)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
						
							
								Chapter 56. Tax on severance of crude oil
				and natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to crude oil
			 or natural gas removed after the date of the enactment of this Act.
					BBiogas
				211.Credit for
			 production of biogas and syngas from certain renewable feedstocks
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 45Q the
			 following new section:
						
							45R.Biogas and
				syngas produced from certain renewable feedstocks
								(a)Allowance of
				credit
									(1)In
				generalFor purposes of section 38, the qualified biogas and
				renewable syngas production credit for any taxable year is an amount equal to
				the sum of the biogas production amount and the renewable syngas production
				amount.
									(2)Biogas
				production amount
										(A)In
				generalFor purposes of paragraph (1), except as provided in
				subparagraph (B), the biogas production amount is an amount equal to the
				product of—
											(i)$4.27, and
											(ii)each million
				British thermal unit (mmBtu) of biogas—
												(I)produced by the
				taxpayer—
													(aa)from qualified
				energy feedstock, and
													(bb)at a qualified
				facility during the 10-year period beginning on the date the facility was
				originally placed in service, and
													(II)sold or used by
				the taxpayer during the taxable year.
												(B)Exception for
				biogas produced from a landfillIn the case of biogas produced
				from a landfill, the biogas production amount is $2.00.
										(3)Renewable
				syngas production amountFor purposes of paragraph (1), the
				renewable syngas production amount is an amount equal to the product of—
										(A)$2.92, and
										(B)each million
				British thermal unit (mmBtu) of renewable syngas—
											(i)produced by the
				taxpayer—
												(I)from qualified
				energy feedstock, and
												(II)at a qualified
				facility during the 10-year period beginning on the date the facility was
				originally placed in service, and
												(ii)used by the
				taxpayer during the taxable year as a fuel at such qualified facility.
											(b)DefinitionsFor
				purposes of this section—
									(1)BiogasThe
				term biogas means a gas which—
										(A)is derived by
				processing qualified energy feedstock, and
										(B)contains at least
				50 percent methane.
										(2)Renewable
				syngasThe term renewable syngas means any fuel
				which is derived by processing qualified energy feedstock.
									(3)Qualified
				energy feedstock
										(A)In
				generalThe term qualified energy feedstock
				means—
											(i)manure of
				agricultural livestock, including litter, wood shavings, straw, rice hulls,
				bedding material, and other materials incidentally collected with the
				manure,
											(ii)any
				nonhazardous, cellulosic, or other organic agricultural or food industry
				by-product or waste material which is derived from—
												(I)renewable
				biomass,
												(II)harvesting
				residues,
												(III)wastes or
				byproducts from fermentation processes, ethanol production, biodiesel
				production, slaughter of agricultural livestock, food production, food
				processing, or food service, or
												(IV)other organic
				wastes, byproducts, or sources,
												(iii)solid wood
				waste materials, including waste pallets, crates, dunnage, manufacturing and
				construction wood wastes, and landscape or right-of-way tree trimmings,
				or
											(iv)landfill waste,
				sewage waste treatment materials, or other organic materials.
											(B)Renewable
				biomassThe term renewable biomass means—
											(i)materials from
				pre-commercial thinning or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) which—
												(I)are byproducts of
				preventive treatments which are removed to reduce or contain disease or insect
				infestation to restore ecosystem health,
												(II)would not
				otherwise be used for higher-value products, and
												(III)are harvested
				in accordance with applicable law and land management plans and the
				requirements for old-growth maintenance, restoration, and management direction
				of paragraphs (2), (3), and (4) of subsection (e) of section 102 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512) and large tree retention of
				subsection (f) of that section, or
												(ii)any organic
				matter which is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe which is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
												(I)renewable plant
				material (such as feed grains, other agricultural commodities, other plants and
				trees, and algae), and
												(II)waste material
				(such as crop residue, other vegetative waste material (including wood waste
				and wood residues), animal waste and byproducts (including fats, oils, greases,
				and manure), food waste, and yard waste).
												(C)Agricultural
				livestockThe term agricultural livestock means
				poultry, cattle, sheep, swine, goats, horses, mules, and other equines.
										(c)Qualified
				facilityFor purposes of this section—
									(1)Biogas
				facilityIn the case of a facility producing biogas, the term
				qualified facility means a facility which—
										(A)uses anaerobic
				digesters, gasification, or other biological, chemical, or thermal processes to
				convert qualified energy feedstock into biogas,
										(B)is owned by the
				taxpayer,
										(C)is located in the
				United States,
										(D)is originally
				placed in service before January 1, 2017, and
										(E)the biogas output
				of which is—
											(i)marketed through
				interconnection with a gas distribution or transmission pipeline, or
											(ii)reasonably
				expected to be used in a quantity sufficient to offset the consumption of 5,000
				mmBtu annually of commercially marketed fuel derived from coal, crude oil,
				natural gas, propane, or other fossil fuels.
											(2)Renewable
				syngas facilityIn the case of a facility producing renewable
				syngas, the term qualified facility means a facility which—
										(A)uses anaerobic
				digesters, gasification, or other biological, chemical, or thermal processes to
				convert qualified energy feedstock into renewable syngas,
										(B)is owned by the
				taxpayer,
										(C)is located in the
				United States,
										(D)is originally
				placed in service before January 1, 2017,
										(E)the renewable
				syngas output of which is reasonably expected to be used in a quantity
				sufficient to offset the consumption of 5,000 mmBtu annually of commercially
				marketed fuel derived from coal, crude oil, natural gas, propane, or other
				fossil fuels, and
										(F)provides for
				waste treatment and clean-up.
										(d)Special
				rulesFor purposes of this section—
									(1)Production
				attributable to the taxpayerIn the case of a facility in which
				more than 1 person has an ownership interest, except to the extent provided in
				regulations prescribed by the Secretary, production from the qualified facility
				shall be allocated among such persons in proportion to their respective
				ownership interests in the gross sales from such qualified facility.
									(2)Pass-thru in
				the case of estates and trustsUnder regulations prescribed by
				the Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
									(3)Coordination
				with credit from producing fuel from a nonconventional sourceThe
				amount of biogas produced and sold or used by the taxpayer during any taxable
				year which is taken into account under this section shall be reduced by the
				amount of biogas produced and sold by the taxpayer in such taxable year which
				is taken into account under section 45K.
									(4)Credit
				eligibility in the case of government-owned facilitiesIn the
				case of any facility which produces biogas or renewable syngas and which is
				owned by a governmental unit, paragraphs (1)(B) and (2)(B) of subsection (c)
				shall each be applied by substituting is leased or operated by the
				taxpayer for is owned by the taxpayer.
									(5)Special rule
				for public-private partnerships
										(A)In
				generalIn the case of a facility which is owned by a
				public-private partnership, any qualified public entity which is a member of
				such partnership may transfer such entity's allocation of the credit under
				subsection (a) to any non-public entity which is a member of such partnership,
				except that the aggregate allocations of such credit claimed by such non-public
				entity shall be subject to the limitations under section 38(c).
										(B)Qualified
				public entityFor purposes of this paragraph, the term
				qualified public entity means a Federal, State, or local
				government entity, or any political subdivision thereof, or a cooperative
				organization described in section 1381(a).
										(C)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under subparagraph (A), and a non-public entity that receives an
				allocation under such a transfer, shall provide verification of such transfer
				in such manner and at such time as the Secretary shall prescribe.
										(e)Adjustment
				based on inflation
									(1)In
				generalThe $4.27 amount under subsection (a)(2)(A)(i), the $2.00
				amount under subsection (a)(2)(B), and the $2.92 amount under subsection
				(a)(3)(A) shall each be adjusted by multiplying such amount by the inflation
				adjustment factor for the calendar year in which the sale occurs. If any amount
				as increased under the preceding sentence is not a multiple of 0.1 cent, such
				amount shall be rounded to the nearest multiple of 0.1 cent.
									(2)Computation of
				inflation adjustment factor
										(A)In
				generalThe Secretary shall, not later than April 1 of each
				calendar year, determine and publish in the Federal Register the inflation
				adjustment factor in accordance with this paragraph.
										(B)Inflation
				adjustment factorThe term inflation adjustment
				factor means, with respect to a calendar year, a fraction the numerator
				of which is the GDP implicit price deflator for the preceding calendar year and
				the denominator of which is the GDP implicit price deflator for calendar year
				2008. The term GDP implicit price deflator means the most recent
				revision of the implicit price deflator for the gross domestic product as
				computed and published by the Department of Commerce before March 15 of the
				calendar
				year.
										.
					(b)Credit treated
			 as business credit
						(1)In
			 generalSection 38(b) of the Internal Revenue Code of 1986 is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
							
								(36)the qualified
				biogas and renewable syngas production credit under section
				45R(a).
								.
						(2)Coordination
			 with partnership rulesSubsection (c) of section 38 of such Code
			 is amended by adding at the end the following new paragraph:
							
								(6)Special rule
				for credit for production from biogas and renewable syngas facilities
									(A)In
				generalIn the case of the qualified biogas and renewable syngas
				production credit determined under section 45R(a), paragraph (1) shall not
				apply with respect to any qualified public entity (as defined in section
				45R(d)(5)(B)) which transfers the entity's allocation of such credit to a
				non-public partner as provided in section 45R(d)(5)(A).
									(B)Verification of
				transferSubparagraph (A) shall not apply to any qualified public
				entity unless such entity provides verification of a transfer of credit
				allocation as required under section
				45R(d)(5)(C).
									.
						(c)Coordination
			 with credit for production of electricity from a renewable
			 resourceSection 45(e) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(12)Coordination
				with credit for production of biogasThe term qualified
				facility shall not include any facility which produces electricity from
				biogas or renewable syngas the production from which is allowed a credit under
				section 45R for such taxable year or any prior taxable
				year.
							.
					(d)Credit allowed
			 against AMTSection 38(c)(4)(B) of the Internal Revenue Code of
			 1986 is amended by redesignating clauses (vi) through (viii) as clauses (vii)
			 through (ix), respectively, and by inserting after clause (v) the following new
			 clause:
						
							(vi)the credit
				determined under section
				45R(a).
							.
					(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 45Q the following new item:
						
							
								Sec. 45R. Biogas and syngas produced from certain renewable
				feedstocks.
							
							.
					(f)Effective
			 dateThe amendments made by this section shall apply to gas
			 produced and sold or used in taxable years beginning after the date of the
			 enactment of this Act.
					CInvesting in
			 biofuels and renewable fuel infrastructure
				221.Definition of
			 renewable biomassSection
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking
			 subparagraph (I) and inserting the following:
					
						(I)Renewable
				biomassThe term renewable biomass means—
							(i)materials,
				pre-commercial thinnings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the
				Federal Land Policy and Management Act of
				1976 (43 U.S.C. 1702)) that—
								(I)are byproducts of
				preventive treatments that are removed—
									(aa)to
				reduce hazardous fuels;
									(bb)to
				reduce or contain disease or insect infestation; or
									(cc)to
				restore ecosystem health;
									(II)would not
				otherwise be used for higher-value products; and
								(III)are harvested
				in accordance with—
									(aa)applicable law
				and land management plans; and
									(bb)the requirements
				for—
										(AA)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
										(BB)large-tree
				retention of subsection (f) of that section; or
										(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
								(I)renewable plant
				material, including—
									(aa)feed
				grains;
									(bb)other
				agricultural commodities;
									(cc)other plants and
				trees; and
									(dd)algae;
				and
									(II)waste material,
				including—
									(aa)crop
				residue;
									(bb)other vegetative
				waste material (including wood waste and wood residues);
									(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
									(dd)food waste and
				yard
				waste.
									.
				222.Loan
			 guarantees for renewable energy pipelinesSubtitle C of title II of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17051 et seq.) is amended by
			 adding at the end the following:
					
						249.Loan guarantees for renewable energy
				pipelines
							(a)DefinitionsIn
				this section:
								(1)CostThe
				term cost has the meaning given the term cost of a loan
				guarantee in section 502(5)(C) of the Federal Credit Reform Act of 1990
				(2 U.S.C. 661a(5)(C)).
								(2)Eligible
				projectThe term eligible project means a project described in
				subsection (b)(1).
								(3)Guarantee
									(A)In
				generalThe term guarantee has the meaning given
				the term loan guarantee in section 502 of the Federal Credit
				Reform Act of 1990 (2 U.S.C. 661a).
									(B)InclusionThe
				term guarantee includes a loan guarantee commitment (as defined
				in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661a)).
									(4)Renewable
				energy pipelineThe term renewable energy pipeline
				means a common carrier pipeline for transporting renewable energy.
								(b)Loan
				guarantees
								(1)In
				generalThe Secretary shall make guarantees under this section
				for projects that provide for—
									(A)the construction
				of new renewable energy pipelines; or
									(B)the modification
				of pipelines to transport renewable energy.
									(2)EligibilityIn
				determining the eligibility of a project for a guarantee under this section,
				the Secretary shall consider—
									(A)the volume of
				renewable energy to be moved by the renewable energy pipeline;
									(B)the size of the
				markets to be served by the renewable energy pipeline;
									(C)the existence of
				sufficient storage to facilitate access to the markets served by the renewable
				energy pipeline;
									(D)the proximity of
				the renewable energy pipeline to ethanol production facilities;
									(E)the investment of
				the entity carrying out the proposed project in terminal infrastructure;
									(F)the experience of
				the entity carrying out the proposed project in working with renewable
				energy;
									(G)the ability of
				the entity carrying out the proposed project to maintain the quality of the
				renewable energy through—
										(i)the terminal
				system of the entity; and
										(ii)the dedicated
				pipeline system;
										(H)the ability of
				the entity carrying out the proposed project to complete the project in a
				timely manner; and
									(I)the ability of
				the entity carrying out the proposed project to secure property rights-of-way
				in order to move the proposed project forward in a timely manner.
									(3)AmountUnless
				otherwise provided by law, a guarantee by the Secretary under this section
				shall not exceed an amount equal to 90 percent of the eligible project cost of
				the renewable energy pipeline that is the subject of the guarantee, as
				estimated at the time at which the guarantee is issued or subsequently modified
				while the eligible project is under construction.
								(4)Terms and
				conditionsGuarantees under this section shall be provided in
				accordance with section 1702 of the Energy Policy Act of 2005 (42 U.S.C.
				16512), except that subsections (b) and (c) of that section shall not apply to
				guarantees under this section.
								(5)Existing
				funding authorityThe Secretary shall make a guarantee under this
				section under an existing funding authority.
								(6)Final
				ruleNot later than 90 days after the date of enactment of this
				section, the Secretary shall publish in the Federal Register a final rule
				directing the Director of the Department of Energy Loan Guarantee Program
				Office to initiate the loan guarantee program under this section in accordance
				with this section.
								(c)Funding
								(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide $5,000,000,000 in guarantees under this section.
								(2)Use of other
				appropriated fundsTo the extent that the amounts made available
				under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.)
				have not been disbursed to programs under that title, the Secretary may use the
				amounts to carry out this
				section.
								.
				223.Biofuels
			 infrastructureSection 212 of
			 the Clean Air Act (42 U.S.C. 7546) is amended by adding at the end the
			 following:
					
						(f)Biofuels
				infrastructure
							(1)In
				generalThe Administrator shall provide grants for research into,
				and development and implementation of—
								(A)biofuels
				infrastructure, including for pipelines that can be retrofitted to accommodate
				biofuels; and
								(B)comprehensive
				regional planning for biofuels, including—
									(i)coordination of
				feedstock production, harvesting, transportation, storage, logistics, and
				related infrastructure;
									(ii)coordination of
				biofuel production and regional consumption infrastructure, such as blending
				and refueling stations; and
									(iii)regional
				marketing and education activities.
									(2)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection for each of fiscal years
				2010 through
				2015.
							.
				224.Definition of
			 lifecycle greenhouse gas emissionsSection 211(o)(1)(H) of the Clean Air Act
			 (42 U.S.C. 7545(o)(1)(H)) is amended by striking (including direct
			 emissions and significant indirect emissions such as significant emissions from
			 land use changes).
				225.Biofuels Revolving
			 Loan FundSubtitle C of title
			 II of the Energy Independence and Security Act of 2007 (42 U.S.C. 17051 et
			 seq.) is amended by adding at the end the following:
					
						249.Biofuels
				Revolving Loan Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a revolving fund, to be
				known as the Biofuels Revolving Loan Fund (referred to in this
				section as the Fund), consisting of such amounts as are
				appropriated to the Fund under subsection (d).
							(b)Expenditures
				from Fund
								(1)In
				generalSubject to paragraph (3), on request by the Secretary,
				the Secretary of the Treasury shall transfer from the Fund to the Secretary
				such amounts as the Secretary determines are necessary to provide loans to
				eligible persons (as determined by the Secretary) in accordance with this
				subsection.
								(2)Loans
									(A)In
				generalSubject to subparagraphs (B) through (D), the Secretary
				shall use amounts transferred under paragraph (1) to provide loans to eligible
				entities (as determined by the Secretary) that—
										(i)seek to use
				renewable energy resources to power a facility engaged in the production of
				biofuels from renewable feedstocks (including corn and renewable biomass)
				by—
											(I)constructing a
				new facility; or
											(II)retrofitting or
				converting an existing facility;
											(ii)seek to produce
				advanced biofuels by—
											(I)constructing a
				new facility; or
											(II)retrofitting or
				converting an existing facility;
											(iii)seek to achieve
				at least a 20 percent reduction in the lifecycle greenhouse gas emissions by
				using—
											(I)feedstocks that
				produce reduced greenhouse gas; or
											(II)renewable energy
				resources (including waste sources) to provide power to the facility;
				and
											(iv)demonstrate to
				the Secretary that—
											(I)as of the date of
				enactment of this section, the development of a biofuel facility has been
				suspended or is in an advanced stage of development (as demonstrated by
				permitting, construction, design, or other indication of development);
				or
											(II)not later than 3
				years after the date of enactment of this section, the eligible person will
				commence construction of a biofuel facility.
											(B)ApplicationTo
				be eligible to receive a loan from the Fund, an eligible entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
									(C)AdministrationIn
				making loans under this paragraph, the Secretary shall—
										(i)provide to any
				eligible entity not more than—
											(I)$20,000,000 for
				any fiscal year to retrofit or convert an existing facility;
											(II)$50,000,000 for
				any fiscal year to construct a new biofuel facility; or
											(III)$30,000,000 for
				any fiscal year to carry out any other project or activity described in
				subparagraph (A) that is not covered by subclause (I) or (II);
											(ii)ensure that loan
				funds are used for equity; and
										(iii)establish terms
				and conditions for a loan that permit the loan to repaid over a long term with
				low or no interest, as determined by the Secretary.
										(D)Refueling
				facilities and infrastructureThe Secretary shall use not more
				than $30,000,000 of the amount in the Fund to make loans to eligible entities
				for the construction or retrofitting of biofuel facilities or infrastructure
				(including tanks, blender pumps, and other types of dispensing pumps) that will
				be constructed not later than 180 days after the date the loan is made.
									(3)Administrative
				expensesAn amount not exceeding 10 percent of the amounts in the
				Fund shall be available for each fiscal year to pay the administrative expenses
				necessary to carry out this section.
								(c)Transfers of
				amounts
								(1)In
				generalThe amounts required to be transferred to the Fund under
				this section shall be transferred at least monthly from the general fund of the
				Treasury to the Fund on the basis of estimates made by the Secretary of the
				Treasury.
								(2)AdjustmentsProper
				adjustment shall be made in amounts subsequently transferred to the extent
				prior estimates were in excess of or less than the amounts required to be
				transferred.
								(d)Other
				assistanceThe receipt of a loan by an eligible entity for a
				facility under this section shall not preclude the eligible entity from
				receiving additional assistance from the Federal Government for the facility,
				such as grants or loan guarantees, provided under other provisions of
				law.
							(e)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Fund $500,000,000 for the period of fiscal years 2010 through
				2015.
							.
				DEnergy
			 efficiency
				IVehicles
					231.Lightweight materials research and
			 development
						(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary of Energy shall establish a research and
			 development program on lightweight materials and composites and other
			 innovations to increase the fuel efficiency of motor vehicles, including
			 materials, composites, and innovation that will permit—
							(1)the weight of vehicles to be reduced to
			 improve fuel efficiency without compromising passenger safety; and
							(2)the cost of lightweight materials (such as
			 steel alloys and carbon fibers) required for the construction of lighter-weight
			 vehicles to be reduced.
							(b)Funding
							(1)In
			 generalOn October 1, 2010, and on each October 1 thereafter
			 through October 1, 2015, out of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall transfer to the Secretary to
			 carry out this section $100,000,000, to remain available until expended.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this subsection the funds transferred under
			 paragraph (1), without further appropriation.
							232.Federal
			 Government gasoline consumption
						(a)In
			 generalSection 303(b) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13212(b)) (as amended by section 205) is
			 amended by adding at the end the following:
							
								(5)Gasoline consumptionThe Secretary shall promulgate regulations
				for Federal fleets subject to this title requiring that, not later than fiscal
				year 2010, each Federal agency achieve at least a 5 percent reduction in
				petroleum consumption, as calculated from the baseline established by the
				Secretary for fiscal year
				2008.
								.
						(b)Additional
			 gasoline reduction measures
							(1)StudyThe
			 Comptroller General of the United States shall conduct a study to determine
			 whether additional gasoline reduction measures by Federal departments,
			 agencies, and Congress are technically feasible.
							(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report that describes the results of the
			 study, including any recommendations.
							233.Credit for
			 fuel-efficient motor vehicles
						(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
							
								30E.Fuel-efficient
				motor vehicle credit
									(a)Allowance of
				credit
										(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the amount
				determined under paragraph (2) with respect to any new fuel-efficient motor
				vehicle placed in service by the taxpayer during the taxable year.
										(2)Credit
				amountThe amount determined under this paragraph shall
				be—
											(A)$500, if the new
				fuel-efficient motor vehicle achieves a city fuel economy which is 42 miles per
				gallon or less,
											(B)$1,000, if the
				new fuel-efficient motor vehicle achieves a city fuel economy which is greater
				than 42 miles per gallon but less than 45.6 miles per gallon,
											(C)$1,500, if the
				new fuel-efficient motor vehicle achieves a city fuel economy which is greater
				than 45.5 miles per gallon but less than 49.1 miles per gallon,
											(D)$2,000, if the
				new fuel-efficient motor vehicle achieves a city fuel economy which is greater
				than 49 miles per gallon but less than 52.6 miles per gallon, and
											(E)$2,500, if the
				new fuel-efficient motor vehicle achieves a city fuel economy which is greater
				than 52.5 miles per gallon.
											(b)New
				fuel-efficient motor vehicleFor purposes of this section, the
				term new fuel-efficient motor vehicle means any motor
				vehicle—
										(1)which has a gross
				vehicle weight rating of not more than 8,500 pounds,
										(2)which achieves a
				city fuel economy of at least 38.5 miles per gallon,
										(3)the original use
				of which commences with the taxpayer,
										(4)which is acquired
				by the taxpayer for use or lease, but not for resale, and
										(5)which is made by
				a manufacturer.
										(c)Other
				definitions and special rulesFor purposes of this
				section—
										(1)City fuel
				economy; manufacturerThe terms city fuel economy
				and manufacturer have the meanings given such terms under section
				30B(h).
										(2)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such
				credit.
										(3)Recapture;
				property used outside the United States; election not to take
				creditFor purposes of this section, rules similar to the rules
				of paragraphs (2), (3), and (4) of section 30(d) shall apply.
										(4)Denial of
				double benefitNo credit shall be allowed under this section with
				respect to any new fuel-efficient motor vehicle if a credit is allowed with
				respect to such vehicle under section 30, 30B, or 30D.
										(d)Application
				with other credits
										(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
										(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
											(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30D, over
											(B)the tentative
				minimum tax for the taxable year.
											(e)TerminationThis
				section shall not apply to property placed in service after December 31,
				2011.
									.
						(b)Conforming
			 amendments
							(1)Section 38(b) of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus, and by
			 adding at the end the following new paragraph:
								
									(37)the portion of
				the new fuel-efficient motor vehicle credit to which section 30E(d)(1)
				applies.
									.
							(2)Section 55(c)(3)
			 of such Code is amended by inserting 30E(d)(2), after
			 30C(d)(2),.
							(3)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
								
									(38)to the extent provided in section
				30E(c)(2).
									.
							(4)Section 6501(m) of such Code, as amended by
			 the American Recovery and Reinvestment Tax Act of 2009, is amended by inserting
			 30E(c)(3), after 30D(e)(4),.
							(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
							
								
									Sec. 30E. Fuel-efficient motor vehicle
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						IIOther energy
			 efficiency programs
					241.Energy
			 efficiency and conservation block grantsSection 544 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17154) is amended—
						(1)in paragraph (13), by striking
			 and at the end;
						(2)by redesignating
			 paragraph (14) as paragraph (15); and
						(3)by inserting
			 after paragraph (13) the following:
							
								(14)development,
				implementation, and installation of smart grid technologies and smart grid
				functions (as defined in section 1306(d));
				and
								.
						242.Smart
			 growth
						(a)FindingsCongress finds that—
							(1)2/3
			 of the oil consumed in the United States is used in the transportation
			 sector;
							(2)increasing
			 vehicle miles traveled (which rose by 3 times the rate of the United States
			 population since 1980) are responsible in part for increasing oil
			 consumption;
							(3)on average,
			 people drive 1/3 fewer miles in smart growth
			 neighborhoods, which are walkable and prioritize making shops and services more
			 conveniently located, compared to auto-dependent neighborhoods;
							(4)living in smart
			 growth neighborhoods saves residents $300 to $400 a month, or up to $4,800 a
			 year, on gas expenses alone, according to research by the Center for
			 Neighborhood Technology;
							(5)households with
			 access to good transit service and in smart growth areas spend only 9 percent
			 of the income of the households on transportation, while households in
			 auto-dependent areas can spend up to 25 percent on transportation on
			 average;
							(6)according to a
			 study commissioned by the American Council for an Energy Efficient Economy,
			 shifting just 10 percent of new United States housing starts to smart growth
			 would save 4,950,000,000 gallons of gasoline, 118,000,000 million barrels of
			 oil, 59,500,000 metric tons of carbon dioxide, and $220,000,000,000 in
			 household expenses over 10 years;
							(7)Congress should
			 support State and local governments in promoting sustainable, smart-growth
			 oriented communities that help save energy and reduce spending on
			 gasoline;
							(8)the Environmental
			 Protection Agency has maintained a smart growth office, the Development,
			 Community, and Environment Division, that has provided technical assistance to
			 communities that apply to promote smart growth principles; and
							(9)in 2007, the
			 Environmental Protection Agency received 65 applications for the smart growth
			 program of the Agency, but had enough resources to fund only 5
			 applications.
							(b)DefinitionsIn this section:
							(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency, acting through the Development, Community, and Environment
			 Division.
							(2)Smart
			 growthThe term smart
			 growth means development, in an environmentally and economically
			 sustainable manner, with the goals of—
								(A)expanding the
			 range of transportation, housing, and employment that are convenient to
			 communities;
								(B)promoting more
			 energy efficient forms of development and transportation;
								(C)strengthening and
			 directing development towards existing communities, which saves open space,
			 energy, and costs;
								(D)taking advantage
			 of compact building design, which is more energy-efficient and helps foster
			 walkable neighborhoods; and
								(E)making
			 development decisions predictable, fair, and cost-effective while encouraging
			 community and stakeholder collaboration.
								(c)ProgramTo
			 promote smart growth, the Administrator shall—
							(1)provide technical
			 assistance to create more energy-efficient communities that provide more
			 transportation choices for people;
							(2)conduct research
			 and policy development relating to smart growth and energy;
							(3)conduct public
			 outreach and public education on best practices for smart growth; and
							(4)provide matching
			 funds for cross-agency initiatives conducted by and with other Federal agencies
			 to promote energy conservation through smart growth.
							(d)Allocation of
			 technical assistance fundsThe Administrator shall allocate technical
			 assistance funding under this section on the basis of—
							(1)the geographic
			 diversity of communities over the course of the fiscal year;
							(2)the potential
			 impact on energy and oil savings; and
							(3)the likelihood of
			 success and policy implementation at the State or local level.
							(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Administrator to carry out this section
			 $25,000,000 for each fiscal year, of which (to the maximum extent
			 practicable)—
							(1)(A)$15,000,000 shall be
			 used to provide technical assistance to create more energy-efficient
			 communities that provide more transportation choices for people; and
								(B)$1,500,000 shall be used to expand the
			 staff capacity to provide the technical assistance;
								(2)$3,500,000 shall
			 be used to conduct research and policy development relating to smart growth and
			 energy;
							(3)$2,000,000 shall
			 be used to conduct public outreach and public education on best practices for
			 smart growth; and
							(4)$3,000,000 shall
			 be used to provide matching funds for cross-agency initiatives conducted by and
			 with other Federal agencies to promote energy conservation through smart
			 growth.
							EIncentives for
			 innovative technologies
				251.Security for
			 loan guarantees for innovative technology projectsSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is amended
			 by adding at the end the following:
					
						(D)SecurityNotwithstanding
				subparagraphs (A) through (C), a loan guarantee made before, on, or after the
				date of enactment of this subparagraph for a project covered by subsection (a)
				shall be considered to be in compliance with this paragraph—
							(i)regardless of
				whether or the extent to which the Secretary requires the loan to be secured by
				any project or other property; and
							(ii)regardless of
				the priority, if any, of any such security with respect to any interest of any
				other creditor of the borrower in the
				property.
							.
				IIIExpanding
			 domestic energy production
			AOil and gas
			 production on the outer Continental Shelf
				301.Production of
			 oil and gas on outer Continental Shelf
					(a)In
			 generalSection 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the
			 end the following:
						
							(i)Prohibition on
				exportAll oil and natural gas produced on the outer Continental
				Shelf of the United States under this Act shall be made available for refining
				and sale solely within the United States.
							(j)Special
				Commission on Offshore Oil and Gas Leasing
								(1)Establishment
									(A)In
				generalThere is established a commission, to be known as the
				Special Commission on Offshore Oil and Gas Leasing (referred to
				in this subsection as the Commission).
									(B)MembershipThe
				Commission shall be composed of 15 members, of whom—
										(i)3 shall be
				appointed by the President;
										(ii)3 shall be
				appointed by the majority leader of the Senate;
										(iii)3 shall be
				appointed by the minority leader of the Senate;
										(iv)3 shall be
				appointed by the Speaker of the House of Representatives; and
										(v)3 shall be
				appointed by the minority leader of the House of Representatives.
										(C)Co-chairpersons
										(i)In
				generalThe President shall designate 2 co-chairpersons from
				among the members of the Commission appointed.
										(ii)Political
				affiliationThe co-chairpersons designated under clause (i) shall
				not both be affiliated with the same political party.
										(D)Deadline for
				appointmentMembers of the Commission shall be appointed not
				later than 90 days after the date of enactment of the
				SMART Energy Act.
									(E)Term;
				vacancies
										(i)TermA
				member of the Commission shall be appointed for the life of the
				Commission.
										(ii)VacanciesAny
				vacancy in the Commission—
											(I)shall not affect
				the powers of the Commission; and
											(II)shall be filled
				in the same manner as the original appointment.
											(2)FunctionsThe
				Commission shall—
									(A)review—
										(i)the results of
				the comprehensive inventory of outer Continental Shelf oil and natural gas
				resources conducted under section 357 of the Energy Policy Act of 2005 (42
				U.S.C. 15912);
										(ii)all existing
				information and data on potential oil and natural gas reserves in the outer
				Continental Shelf;
										(iii)other
				information relating to the environmental impact, community acceptance,
				existing and planned infrastructure, and other factors that are relevant to the
				recommendation required under subparagraph (B);
										(iv)the report by
				the Secretary on the most prospective outer Continental Shelf oil and natural
				gas areas; and
										(v)input from
				coastal States; and
										(B)based on the
				review conducted under subparagraph (A), make detailed recommendations to
				Congress and the Secretary, beginning 1 year after the date on which the
				Commission is established, on—
										(i)the areas on the
				outer Continental Shelf that should immediately become available for oil and
				gas leasing based on the most recent 5-year plan, production potential,
				environmental factors, community acceptance, existing and planned
				infrastructure, and other relevant factors; and
										(ii)the areas on the
				outer Continental Shelf that should be the subject of further inventory
				(including use of 3-dimensional seismic technology and drilling or other
				technology necessary for a more complete inventory analysis) and evaluation in
				order to determine future production.
										(3)Commission
				personnel matters
									(A)Staff and
				directorThe Commission shall have a staff headed by an Executive
				Director.
									(B)Staff
				appointmentThe Executive Director may appoint such personnel as
				the Executive Director and the Commission determine to be appropriate.
									(C)Experts and
				consultantsWith the approval of the Commission, the Executive
				Director may procure temporary and intermittent services under section 3109(b)
				of title 5, United States Code.
									(D)Federal
				agencies
										(i)Detail of
				government employees
											(I)In
				generalOn the request of the Commission, the head of any Federal
				agency may detail, without reimbursement, any of the personnel of the Federal
				agency to the Commission to assist in carrying out the duties of the
				Commission.
											(II)Nature of
				detailAny detail of a Federal employee under subclause (I) shall
				not interrupt or otherwise affect the civil service status or privileges of the
				Federal employee.
											(ii)Technical
				assistanceOn the request of the Commission, the head of a
				Federal agency shall provide such technical assistance to the Commission as the
				Commission determines to be necessary to carry out the duties of the
				Commission.
										(4)Resources
									(A)In
				generalThe Commission shall have reasonable access to materials,
				resources, statistical data, and such other information from Executive agencies
				as the Commission determines to be necessary to carry out the duties of the
				Commission.
									(B)Form of
				requestsThe co-chairpersons of the Commission shall make
				requests for access described in subparagraph (A) in writing, as
				necessary.
									(5)Authorization
				of appropriationsIn addition
				to funds made available from the Energy Security Trust Fund under section
				9511(c)(2) of the Internal Revenue Code of 1986, there are authorized to be
				appropriated such sums as are necessary to carry out this
				subsection.
								.
				
					(b)Identification
			 of most prospective outer Continental Shelf oil and natural gas
			 areasSection 357 of the Energy Policy Act of 2005 (42 U.S.C.
			 15912) is amended to read as follows:
						
							357.Identification
				of most prospective outer Continental Shelf oil and natural gas areas
								(a)DefinitionsIn this section:
									(1)Prospective
				areaThe term prospective area means a portion of
				any area of the outer Continental Shelf that may contain recoverable oil or gas
				in accordance with the most recent 5-year plan.
									(2)SecretaryThe
				term Secretary means the Secretary of the Interior.
									(3)Special
				CommissionThe term Special Commission means the
				Special Commission on Offshore Oil and Gas Leasing established under section
				18(j) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(j)).
									(b)Inventory
									(1)In
				generalThe Secretary shall identify the most prospective areas
				for recoverable oil and gas accumulations for industry exploration.
									(2)InformationIn
				identifying the prospective areas, the Secretary shall take into account any
				existing information on the geological potential for oil and gas or acquire new
				data as appropriate to assist in narrowing down prospective areas.
									(3)TechnologyThe
				Secretary may use any available geological, geophysical, economic, engineering,
				and other scientific technology to obtain accurate estimates of resource
				potential.
									(4)Other
				factorsIn identifying the prospective areas, the Secretary shall
				consider—
										(A)the political
				acceptability of new production in the coastal area;
										(B)the willingness
				of the State or region for new production off of the coasts of the State or
				region and other matters that may affect the speed with which a prospective
				area can be leased, developed, and used to produce oil or natural gas;
				and
										(C)other factors
				determined by the Secretary.
										(c)Acquisition of
				geological and geophysical data
									(1)In
				generalThe Secretary may acquire and process new geological and
				geophysical data or use existing geological and geophysical data for any area
				of the outer Continental Shelf if the Secretary determines that additional
				information is needed to identify and assess potential prospective
				areas.
									(2)TechnologyIn
				carrying out this subsection, the Secretary shall use any available technology
				(other than drilling), including 3-dimensional seismic technology, to obtain an
				accurate estimate of resource potential.
									(3)Availability of
				dataIn the case of newly acquired geological and geophysical
				data under this subsection, the Secretary—
										(A)may make the data
				available on a cost recovery basis to recover the full costs expended for
				acquisition and processing of new geological and geophysical data; and
										(B)shall make the
				data available to the Special Commission.
										(d)Administration
									(1)In
				generalAs soon as practicable, but not later than 1 year, after
				the date of enactment of the SMART Energy
				Act, to expedite collection of geological and geophysical data
				under this section, each Federal agency shall conduct and complete any analyses
				or consultations that are required to carry out this section.
									(2)Protected
				speciesBefore conducting any geological and geophysical survey
				required under this section in any prospective area, the Secretary shall, at a
				minimum, implement the mitigation, monitoring, and reporting measures that are
				used for protected species in the Gulf of Mexico region.
									(e)Environmental
				and socioeconomic studies
									(1)In
				generalThe Secretary shall conduct, directly or by contract,
				environmental or socioeconomic studies for any prospective area identified
				under subsection (b) immediately on identifying the prospective area.
									(2)Interagency
				actionThe Secretary, acting through the Minerals Management
				Service, may work jointly with the United States Fish and Wildlife Service, the
				National Oceanic and Atmospheric Administration, or other relevant
				agencies—
										(A)to compile
				existing environmental and socioeconomic information on prospective areas;
				or
										(B)obtain new
				environmental or socioeconomic studies for identified prospective areas.
										(f)Sharing
				information with States and other stakeholders
									(1)In
				generalThe Secretary shall—
										(A)share the
				information with the Special Commission; and
										(B)establish a
				process—
											(i)to share
				information identified by actions taken under this section to identify the most
				prospective areas; and
											(ii)to obtain input
				from States or other stakeholders on the prospective areas.
											(2)ProcessThe
				process shall include workshops or meetings with—
										(A)the
				public;
										(B)Governors or
				designated officials from appropriate States; and
										(C)other relevant
				user groups.
										(g)Reports
									(1)Identification
				of prospective areasNot later than 180 days after the date of
				enactment of the SMART Energy
				Act, the Secretary shall submit to Congress and the Special
				Commission a report that includes—
										(A)an identification
				of the most prospective oil and gas areas within areas of the outer Continental
				Shelf using existing information;
										(B)a summary of
				environmental and socioeconomic information relating to the prospective areas;
				and
										(C)a schedule for
				completion of any environmental or socioeconomic impact studies or
				consultations planned for those prospective areas.
										(2)Potential of
				prospective areasNot later than 90 days after the date which the
				Special Commission submits recommendations to Congress and the Secretary under
				section 18(j)(2)(B) of the Outer Continental Shelf Lands Act (43 U.S.C.
				1344(j)(2)(B)), the Secretary shall submit to Congress a plan to commence
				leasing activities in the most prospective areas that includes—
										(A)the
				recommendations of the Special Commission and an explanation for any
				recommendations that are not followed;
										(B)a description of
				the consultation process under subsection (f) used to share information and
				obtain input from stakeholders and a report on the results of the process;
				and
										(C)recommendations
				on approaches for recovery of costs expended for acquisition and processing of
				new geological and geophysical data or conducting other studies for the
				report.
										(h)Authorization
				of appropriationsIn addition
				to funds made available from the Energy Security Trust Fund under section
				9511(c)(2) of the Internal Revenue Code of 1986, there are authorized to be
				appropriated such sums as are necessary to carry out this
				section.
								.
					302.Production
			 incentives program
					(a)Production
			 incentive fee
						(1)In
			 generalSubject to paragraphs (2) and (3), effective beginning on
			 the date that is 1 year after the date a lease is entered into with the
			 Secretary for the production of oil or natural gas on Federal land, the
			 Secretary shall impose an annual production incentive fee on the lessee if oil
			 or natural gas is not being produced under the lease in a quantity for which
			 the lessee is responsible for paying a royalty under Federal law.
						(2)AmountThe
			 amount of the production incentive fee shall be $3.00 per acre.
						(3)WaiverThe
			 Secretary may waive the requirement that a lessee pay a production incentive
			 fee for a year under paragraph (1) if the lessee applies to the Secretary for a
			 waiver and demonstrates to the Secretary that, during the 1-year period covered
			 by the fee, the lessee—
							(A)made significant
			 efforts to produce oil or natural gas, as determined by the Secretary;
			 or
							(B)was unable to
			 make significant efforts to produce oil or natural gas due to circumstance
			 beyond the control of the lessee.
							(b)Annual
			 reportsIn the case of leases entered into with the Secretary for
			 the production of oil or natural gas on Federal land that are in effect as of
			 the date of the report, the Secretary shall submit to Congress an annual report
			 that describes—
						(1)the number of the
			 leases;
						(2)the number of the
			 leases that are producing oil or natural gas and the quantity produced;
						(3)the number of
			 production incentive fee waivers that are applied for and granted under
			 subsection (a)(3);
						(4)the number of
			 leases under which significant efforts have been made to produce oil or natural
			 gas; and
						(5)the number of
			 leases under which significant efforts have not been made to produce oil or
			 natural gas.
						(c)Disposition of
			 feesAll funds collected under this section shall be deposited in
			 the Energy Security Trust Fund established under section 9511 of the Internal
			 Revenue Code of 1986.
					(d)Definition of
			 proved undeveloped reservesAs soon as practicable after the date
			 of enactment of this Act, the Securities and Exchange Commission shall adopt a
			 definition of proved undeveloped reserves that would prohibit a
			 covered entity from assigning proved status to undrilled locations if the
			 reserves are not scheduled to be drilled within 5 years, unless the covered
			 entity demonstrates to the Commission unusual circumstances that justify a
			 longer period, as determined by the Commission.
					BNuclear
				311.Sense of the
			 Senate on scalable, modular light-water nuclear reactors and electric
			 plants
					(a)FindingsCongress
			 finds that—
						(1)civilian nuclear
			 electric power technologies operate in 31 States and have provided the United
			 States with safe, reliable, and competitively priced electricity for over 3
			 decades, currently supplying consumers with nearly 20 percent of the entire
			 electricity needs of the consumers;
						(2)civilian nuclear
			 electric power technologies reduce the annual greenhouse gas emission of the
			 United States by nearly 700,000,000 metric tons, according to the energy
			 information voluntary reporting greenhouse gas program of the Department of
			 Energy, an effective emission control program of the United States;
						(3)innovations in
			 civilian nuclear electric power technologies (such as high temperature gas
			 reactors and scalable, modular light water reactors) are—
							(A)attracting public
			 and private sector funding; and
							(B)poised—
								(i)to meet changing
			 market conditions here in the United States; and
								(ii)to contribute
			 significantly to domestic job growth in the basic manufacturing industries of
			 the United States;
								(4)scalable, modular
			 light-water nuclear reactors represent an important and promising technology
			 for the future; and
						(5)the designs of
			 the plants described in paragraph (4) maximize domestic manufacturing
			 capabilities and enable plant owners to add power to the grid and incur costs
			 incrementally over a period of years, according to—
							(A)market
			 conditions; and
							(B)the pace of
			 electrical demand growth of the consumers of electricity generated by the
			 plants.
							(b)Sense of the
			 SenateIt is the sense of the
			 Senate that the Chairman of the Nuclear Regulatory Commission should continue
			 to complete the design certification phase for scalable, modular light-water
			 nuclear reactors and electric plants, in particular for applications with
			 respect to which vendors have provided appropriate and timely
			 information.
					312.Nuclear
			 Regulatory CommissionThere
			 are authorized to be appropriated to the Nuclear Regulatory Commission such
			 sums as are necessary for the Commission to establish an additional 40
			 full-time equivalent positions to—
					(1)expedite the processing of applications for
			 new nuclear plants; and
					(2)streamline the
			 licensing process.
					313.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
					(1)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (A), by striking and at the end;
						(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(C)nuclear utility
				and nuclear energy product and service
				industries.
								;
						(2)by redesignating
			 subsection (d) as subsection (e); and
					(3)by inserting
			 after subsection (c) the following:
						
							(d)Workforce
				training
								(1)In
				generalThe Secretary of Labor, in cooperation with the
				Secretary, shall promulgate regulations to implement a program to provide
				grants to enhance workforce training for any occupation in the workforce of the
				nuclear utility and nuclear energy products and services industries for which a
				shortage is identified or predicted in the report under subsection
				(b)(2).
								(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, including organized labor organizations and multiemployer
				associations that jointly sponsor apprenticeship programs that provide training
				for skills needed in those industries.
								(3)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretary and the
				Secretary of Education, $20,000,000 for each of fiscal years 2009 through 2015
				to carry out this
				subsection.
								.
					314. Interagency
			 Working Group to promote domestic manufacturing base for nuclear components and
			 equipment
					(a)PurposesThe
			 purposes of this section are—
						(1)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
						(2)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(3)to facilitate the
			 export of United States nuclear energy products and services;
						(4)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
						(5)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(6)to integrate the
			 objectives described in paragraphs (1) through (5), in a manner consistent with
			 the interests of the United States, into the foreign policy of the United
			 States; and
						(7)to authorize
			 funds for increasing United States capacity to manufacture nuclear energy
			 products and supply nuclear energy services.
						(b)Establishment
						(1)In
			 generalThere is established an interagency working group
			 (referred to in this section as the Working Group) that, in
			 consultation with representative industry organizations and manufacturers of
			 nuclear energy products, shall make recommendations to coordinate the actions
			 and programs of the Federal Government in order to promote increasing domestic
			 manufacturing capacity and export of domestic nuclear energy products and
			 services.
						(2)CompositionThe
			 Working Group shall be composed of—
							(A)the Secretary of
			 Energy (or a designee), who shall serve as Chairperson of the Working Group;
			 and
							(B)representatives
			 of—
								(i)the
			 Department of Energy;
								(ii)the Department
			 of Commerce;
								(iii)the Department
			 of Defense;
								(iv)the Department
			 of Treasury;
								(v)the
			 Department of State;
								(vi)the
			 Environmental Protection Agency;
								(vii)the United
			 States Agency for International Development;
								(viii)the
			 Export-Import Bank of the United States;
								(ix)the Trade and
			 Development Agency;
								(x)the
			 Small Business Administration;
								(xi)the Office of
			 the United States Trade Representative; and
								(xii)other Federal
			 agencies, as determined by the President.
								(c)Duties of
			 Working GroupThe Working Group shall—
						(1)not later than
			 180 days after the date of enactment of this Act, identify the actions
			 necessary to promote the safe development and application in foreign countries
			 of nuclear energy products and services—
							(A)to increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
							(B)to improve the
			 efficiency, safety, and reliability of existing nuclear generating facilities
			 through modifications; and
							(C)enhance the safe
			 treatment, handling, storage, and disposal of used nuclear fuel;
							(2)not later than
			 180 days after the date of enactment of this Act, identify—
							(A)mechanisms
			 (including tax stimuli for investment, loans and loan guarantees, and grants)
			 necessary for United States companies to increase—
								(i)the
			 capacity of the companies to produce or provide nuclear energy products and
			 services; and
								(ii)exports of
			 nuclear energy products and services; and
								(B)administrative or
			 legislative initiatives that are necessary—
								(i)to
			 encourage United States companies to increase the manufacturing capacity of the
			 companies for nuclear energy products;
								(ii)to
			 provide technical and financial assistance and support to small and mid-sized
			 businesses to establish quality assurance programs in accordance with domestic
			 and international nuclear quality assurance code requirements;
								(iii)to encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
								(iv)to
			 provide technical assistance and financial incentives to small and mid-sized
			 businesses to develop the workforce necessary to increase manufacturing
			 capacity and meet domestic and international nuclear quality assurance code
			 requirements;
								(3)not later than
			 270 days after the date of enactment of this Act, submit to Congress a report
			 that describes the findings of the Working Group under paragraphs (1) and (2),
			 including recommendations for new legislative authority, as necessary;
			 and
						(4)encourage the
			 agencies represented by membership in the Working Group—
							(A)to provide
			 technical training and education for international development personnel and
			 local users in other countries;
							(B)to provide
			 financial and technical assistance to nonprofit institutions that support the
			 marketing and export efforts of domestic companies that provide nuclear energy
			 products and services;
							(C)to develop
			 nuclear energy projects in foreign countries;
							(D)to provide
			 technical assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States, and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
							(E)to support,
			 through financial incentives, private sector efforts to commercialize and
			 export nuclear energy products and services in accordance with the subsidy
			 codes of the World Trade Organization; and
							(F)to augment
			 budgets for trade and development programs in order to support prefeasibility
			 or feasibility studies for projects that use nuclear energy products and
			 services.
							(d)Personnel and
			 service mattersThe Secretary and the heads of agencies
			 represented by membership in the Working Group shall detail such personnel and
			 furnish such services to the Working Group, with or without reimbursement, as
			 are necessary to carry out the functions of the Working Group.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $20,000,000 for each of fiscal years 2009
			 through 2015.
					315.Spent fuel
			 recycling program
					(a)In
			 generalThe Secretary of Energy shall—
						(1)begin
			 construction of a spent fuel recycling research and development facility not
			 later than 1 year after the date of enactment of this Act; and
						(2)conduct research
			 and development activities to develop spent fuel processes that reduces the
			 quantity of waste in a manner that ensures adequate protection against
			 proliferation and is in accordance with the defense, security, national
			 interests, and treaty obligations of the United States.
						(b)Spent fuel
			 recycling research and development facility
						(1)PolicyIt
			 shall be the policy of the United States to recycle spent nuclear fuel to
			 advance energy independence by maximizing the energy potential of nuclear fuel
			 in a proliferation resistant-manner that reduces the quantity of waste
			 deposited in a Federal repository.
						(2)PurposeThe
			 facility described in subsection (a)(1) shall serve as the lead site for
			 continuing research and development of advanced nuclear fuel cycles and
			 separation technologies.
						(3)Site
			 selectionIn selecting a site for the facility, the Secretary
			 shall give preference to a site that has—
							(A)the most
			 technically sound bid;
							(B)a demonstrated
			 technical expertise in spent fuel recycling; and
							(C)community
			 support.
							(4)Competitive
			 selectionFunds for a facility described in subsection (a)(1)
			 shall be awarded on the basis of a competitive bidding process that—
							(A)maximizes the
			 competitive efficiency of the projects funded;
							(B)best serves the
			 goal of reducing the quantity of waste requiring disposal under this Act and
			 other laws; and
							(C)ensures adequate
			 protection against the proliferation of nuclear materials that could be used in
			 the manufacture of nuclear weapons.
							(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					316.Standby
			 support for certain nuclear plant delays
					(a)DefinitionsSection
			 638(a) of the Energy Policy Act of 2005 (42 U.S.C. 16014(a)) is amended—
						(1)by redesignating
			 paragraph (4) as paragraph (7); and
						(2)by inserting
			 after paragraph (3) the following:
							
								(4)Full power
				operationThe term full power operation, with
				respect to a facility, means the earlier of—
									(A)the commercial
				operation date (or the equivalent under the terms of the financing documents
				for the facility); and
									(B)the date on which
				the facility achieves operation at an average nameplate capacity of 50 percent
				or more during any consecutive 30-day period after the completion of startup
				testing for the facility.
									(5)Increased
				project costsThe term increased project costs means
				the increased cost of constructing, commissioning, testing, operating, or
				maintaining a reactor prior to full-power operation incurred as a result of a
				delay covered by the contract, including costs of demobilization and
				remobilization, increased costs of equipment, materials and labor due to delay
				(including idle time), increased general and administrative costs, and
				escalation costs for completing construction.
								(6)LitigationThe
				term litigation means any—
									(A)adjudication in
				Federal, State, local, or tribal court; and
									(B)any
				administrative proceeding or hearing before a Federal, State, local, or tribal
				agency or administrative
				entity.
									.
						(b)Contract
			 authoritySection 638(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16014(b)) is amended by striking paragraph (1) and inserting the
			 following:
						
							(1)Contracts
								(A)In
				generalThe Secretary may enter into contracts under this section
				with sponsors of an advanced nuclear facility that cover at any 1 time a total
				of not more than 12 reactors, which shall consist of not less than 2 nor more
				than 4 different reactor designs, in accordance with paragraph (2).
								(B)Replacement
				contractsIf any contract entered into under this section
				terminates or expires without a claim being paid by the Secretary under the
				contract, the Secretary may enter into a new contract under this section in
				replacement of the
				contract.
								.
					(c)Covered
			 costsSection 638(d) of the Energy Policy Act of 2005 (42. U.S.C.
			 16014(d)) is amended by striking paragraphs (2) and (3) and inserting the
			 following:
						
							(2)CoverageIn
				the case of reactors that receive combined licenses and on which construction
				is commenced, the Secretary shall pay—
								(A)100 percent of
				the covered costs of delay that occur after the initial 30-day period of
				covered delay; but
								(B)not more than
				$500,000,000 per contract.
								(3)Covered debt
				obligationsDebt obligations covered under subparagraph (A) of
				paragraph (5) shall include debt obligations incurred to pay increased project
				costs.
							.
					(d)Dispute
			 resolutionSection 638 of the Energy Policy Act of 2005 (42
			 U.S.C. 16014) is amended—
						(1)by redesignating
			 subsections (f) through (h) as subsections (g) through (i), respectively;
			 and
						(2)by inserting
			 after subsection (e) the following:
							
								(f)Dispute
				resolution
									(1)In
				generalAny controversy or claim arising out of or relating to
				any contract entered into under this section shall be determined by arbitration
				in Washington, DC, in accordance with the applicable Commercial Arbitration
				Rules of the American Arbitration Association.
									(2)Treatment of
				decisionA decision by an arbitrator shall be final and binding,
				and the United district court for Washington, DC, or the district in which the
				project is located shall have jurisdiction to enter judgment on the
				decision.
									.
						317.Incentives for
			 innovative technologies
					(a)Definition of
			 project costSection 1701(1) of the Energy Policy Act of 2005 (42
			 U.S.C. 16511(1)) is amended by adding at the end the following:
						
							(6)Project
				costThe term project cost means all costs
				associated with the development, planning, design, engineering, permitting and
				licensing, construction, commissioning, startup, shakedown, and financing of a
				facility, including reasonable escalation and contingencies, the cost of and
				fees for the guarantee, reasonably required reserve funds, initial working
				capital, and interest during
				construction.
							.
					(b)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) is amended by striking subsections (b) and (c) and inserting the
			 following:
						
							(b)Specific
				appropriation or contribution
								(1)In
				generalNo guarantee shall be made unless—
									(A)sufficient
				amounts have been appropriated to cover the cost of the guarantee;
									(B)the Secretary
				has—
										(i)received from the
				borrower payment in full for the cost of the obligation; and
										(ii)deposited the
				payment into the Treasury; or
										(C)any combination
				of subparagraphs (A) and (B) that is sufficient to cover the cost of the
				obligation.
									(2)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c (b)) shall not apply to a loan guarantee made in accordance
				with paragraph (1).
								(c)Amount
								(1)In
				generalSubject to paragraph (2), the Secretary shall
				guarantee—
									(A)100 percent of
				the obligation for a facility that is the subject of a guarantee; or
									(B)a lesser amount,
				if requested by the borrower.
									(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
								.
					(c)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
						
							(2)AvailabilityFees
				collected under this subsection shall—
								(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
								(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
								.
					318.Modification
			 of credit for production from advanced nuclear power facilities
					(a)In
			 generalParagraph (2) of section 45J(b) of the Internal Revenue
			 Code of 1986 is amended by striking 6,000 megawatts and
			 inserting 8,000 megawatts.
					(b)Allocation of
			 credit to private partners of tax-exempt entities
						(1)In
			 generalSection 45J of the Internal Revenue Code of 1986 is
			 amended—
							(A)by redesignating
			 subsection (e) as subsection (f), and
							(B)by inserting
			 after subsection (d) the following new subsection:
								
									(e)Special rule
				for public-private partnerships
										(1)In
				generalIn the case of an advanced nuclear power facility which
				is owned by a public-private partnership, any qualified public entity which is
				a member of such partnership may transfer such entity's allocation of the
				credit under subsection (a) to any non-public entity which is a member of such
				partnership, except that the aggregate allocations of such credit claimed by
				such non-public entity shall be subject to the limitations under subsections
				(b) and (c) and section 38(c).
										(2)Qualified
				public entityFor purposes of this subsection, the term
				qualified public entity means a Federal, State, or local
				government entity, or any political subdivision thereof, or a cooperative
				organization described in section 1381(a).
										(3)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under paragraph (1), and a non-public entity that receives an
				allocation under such a transfer, shall provide verification of such transfer
				in such manner and at such time as the Secretary shall
				prescribe.
										.
							(2)Coordination
			 with general business creditSubsection (c) of section 38 of such
			 Code, as amended by this Act, is amended by adding at the end the following new
			 paragraph:
							
								(7)Special rule
				for credit for production from advanced nuclear power facilities
									(A)In
				generalIn the case of the credit for production from advanced
				nuclear power facilities determined under section 45J(a), paragraph (1) shall
				not apply with respect to any qualified public entity (as defined in section
				45J(e)(2)(B)) which transfers the entity's allocation of such credit to a
				non-public partner as provided in section 45J(e)(2)(A).
									(B)Verification of
				transferSubparagraph (A) shall not apply to any qualified public
				entity unless such entity provides verification of a transfer of credit
				allocation as required under section
				45J(e)(2)(C).
									.
						(c)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 electricity produced in taxable years beginning after the date of the enactment
			 of this Act.
						(2)Allocation of
			 creditThe amendments made by subsection (b) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
						319.5-year
			 accelerated depreciation for new nuclear power facilities
					(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended—
						(1)by striking
			 and at the end of clause (v);
						(2)by striking the
			 period at the end of clause (vi) and inserting , and; and
						(3)by inserting
			 after clause (vi) the following new clause:
							
								(vii)any qualified
				nuclear power facility the original use of which commences with the
				taxpayer.
								.
						(b)Qualified
			 nuclear power facilitySection 168(e) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(9)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear facility (as defined in section
				45J(d)(2))—
								(A)which, when
				placed in service, will use nuclear power to produce electricity,
								(B)the construction
				of which is approved by the Nuclear Regulatory Commission on or before December
				31, 2013, and
								(C)which is placed
				in service before January 1,
				2021.
								.
					(c)Conforming
			 amendmentSection 168(e)(3)(E)(vii) of the Internal Revenue Code
			 of 1986 is amended by inserting and not described in subparagraph
			 (B)(vii) of this paragraph after section
			 1245(a)(3).
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
					IVEnsuring market
			 integrity
			401.DefinitionsIn this title:
				(1)CommissionThe term Commission means the
			 Commodity Futures Trading Commission.
				(2)Comptroller
			 GeneralThe term Comptroller General means the
			 Comptroller General of the United States.
				402.Definition of
			 energy commodity
				(a)Definition of energy
			 commoditySection 1a of the Commodity Exchange Act (7 U.S.C. 1a)
			 is amended—
					(1)by redesignating
			 paragraphs (13) through (34) as paragraphs (14) through (35), respectively;
			 and
					(2)by inserting
			 after paragraph (12) the following:
						
							(13)Energy
				commodityThe term energy commodity means—
								(A)coal;
								(B)crude oil;
								(C)gasoline;
								(D)diesel
				fuel;
								(E)jet fuel;
								(F)heating
				oil;
								(G)propane;
								(H)electricity;
								(I)natural gas;
				and
								(J)any other
				substance that is used as a source of energy, as determined to be appropriate
				by the
				Commission.
								.
					(b)Conforming
			 amendments
					(1)Section
			 2(c)(2)(B)(i)(II)(cc) of the Commodity Exchange Act (7 U.S.C.
			 2(c)(2)(B)(i)(II)(cc)) is amended—
						(A)in subitem (AA),
			 by striking section 1a(20) and inserting section
			 1a(21); and
						(B)in subitem (BB),
			 by striking section 1a(20) and inserting section
			 1a(21).
						(2)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2 note;
			 Public Law 110–246) is amended by striking section 1a(32) and
			 inserting section 1a.
					(3)Section 402 of
			 the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27) is
			 amended—
						(A)in subsection
			 (a)(7), by striking section 1a(20) and inserting section
			 1a; and
						(B)in subsection
			 (d)—
							(i)in paragraph
			 (1)(B), by striking section 1a(33) and inserting section
			 1a; and
							(ii)in paragraph
			 (2)(D), by striking section 1a(13) and inserting section
			 1a.
							403.Speculative
			 limits and transparency of off-shore trading
				(a)In
			 generalSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the
			 following:
					
						(e)Foreign boards
				of trade
							(1)In
				generalThe Commission may not permit a foreign board of trade to
				provide to the members of the foreign board of trade or other participants
				located in the United States direct access to the electronic trading and order
				matching system of the foreign board of trade with respect to an agreement,
				contract, or transaction in an energy or agricultural commodity that settles
				against any price (including the daily or final settlement price) of 1 or more
				contracts listed for trading on a registered entity, unless—
								(A)the foreign board of trade makes public
				daily trading information regarding the agreement, contract, or transaction
				that is comparable to the daily trading information published by the registered
				entity for the 1 or more contracts against which the agreement, contract, or
				transaction traded on the foreign board of trade settles; and
								(B)the foreign board
				of trade (or the foreign futures authority that oversees the foreign board of
				trade)—
									(i)adopts position limits (including related
				hedge exemption provisions) for the agreement, contract, or transaction that
				are comparable, taking into consideration the relative sizes of the respective
				markets, to the position limits (including related hedge exemption provisions)
				adopted by the registered entity for the 1 or more contracts against which the
				agreement, contract, or transaction traded on the foreign board of trade
				settles;
									(ii)has the authority
				to require or direct market participants to limit, reduce, or liquidate any
				position the foreign board of trade (or the foreign futures authority that
				oversees the foreign board of trade) determines to be necessary to prevent or
				reduce the threat of price manipulation, excessive speculation (as described in
				section 4a(a)), price distortion, or disruption of delivery or the cash
				settlement process;
									(iii)agrees to
				promptly notify the Commission of any change regarding—
										(I)the information
				that the foreign board of trade will make publicly available;
										(II)the position
				limits that the foreign board of trade or foreign futures authority will adopt
				and enforce;
										(III)the position reductions required to prevent
				manipulation, excessive speculation (as described in section 4a(a)), price
				distortion, or disruption of delivery or the cash settlement process;
				and
										(IV)any other area of
				interest communicated by the Commission to the foreign board of trade or
				foreign futures authority;
										(iv)provides information to the Commission
				regarding large trader positions in the agreement, contract, or transaction
				that is comparable to the large trader position information collected by the
				Commission for the 1 or more contracts against which the agreement, contract,
				or transaction traded on the foreign board of trade settles; and
									(v)provides to the Commission information
				necessary to publish reports on aggregate trader positions for the agreement,
				contract, or transaction traded on the foreign board of trade that are
				comparable to the reports for the 1 or more contracts against which the
				agreement, contract, or transaction traded on the foreign board of trade
				settles.
									(2)Existing foreign
				boards of tradeParagraph (1) shall not be effective with respect
				to any agreement, contract, or transaction in an energy commodity executed on a
				foreign board of trade to which the Commission had granted direct access
				permission before the date of enactment of this subsection until the date that
				is 180 days after the date of enactment of this
				subsection.
							.
				(b)Liability of
			 registered persons trading on a foreign board of trade
					(1)In
			 generalSection 4(a) of the Commodity Exchange Act (7 U.S.C. 6(a)) is
			 amended in the matter preceding paragraph (1) by inserting or subsection
			 (f) after pursuant to subsection (c).
					(2)Violations with
			 respect to certain personsSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6)
			 (as amended by subsection (a)) is amended by adding at the end the
			 following:
						
							(f)Violations with
				respect to certain personsA
				person registered with the Commission, or exempt from registration by the
				Commission, under this Act may not be found to have violated subsection (a)
				with respect to a transaction in, or in connection with, a contract of sale of
				a commodity for future delivery if the person has reason to believe that the
				transaction and the contract are made on or subject to the rules of a board of
				trade that—
								(1)is legally organized under the laws of a
				foreign country;
								(2)is authorized to act as a board of trade by
				the appropriate foreign futures authority;
								(3)is subject to regulation by the appropriate
				foreign futures authority; and
								(4)has not been determined by the Commission
				to be operating in violation of subsection
				(a).
								.
					(c)Contract
			 enforcement with respect to foreign futures contractsSection
			 22(a) of the Commodity Exchange Act
			 (7 U.S.C. 25(a)) is amended by adding at the end the following:
					
						(5)Effect on
				contracts of sale; authority of parties to contracts of sale
							(A)Effect on
				contracts of saleFor purposes of section 4(a), a contract of
				sale of a commodity for future delivery traded or executed on or through the
				facilities of a board of trade, exchange, or market located outside of the
				United States (including the territories and possessions of the United States)
				shall not be void, voidable, or unenforceable.
							(B)Authority of
				parties to contracts of saleA party to a contract of sale of a
				commodity for future delivery described in subparagraph (A) shall not be
				entitled to rescind or recover any payment made with respect to the contract
				based on the failure of the foreign board of trade on which the contract is
				traded or executed to comply with any provision of this
				Act.
							.
				404.Disaggregation
			 of index funds and other data in energy and agriculture marketsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) (as amended by section 403(b)(2)) is amended by adding at the end the
			 following:
				
					(g)Disaggregation of
				index funds and other data in energy and agriculture marketsSubject to section 8, not later than 30
				days after the date on which the final rule required under section 4(h) is
				issued, the Commission shall disaggregate and make public weekly—
						(1)the number of positions and total value of
				index funds and other passive, long-only and short-only positions (as defined
				by the Commission) in each energy and agriculture market; and
						(2)data regarding speculative positions
				relative to bona fide physical hedgers in those
				markets.
						.
			405.Rulemaking with
			 respect to reporting requirements of index traders and swap
			 dealersSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) (as amended by section 404) is amended by
			 adding at the end the following:
				
					(h)Rulemaking with
				respect to reporting requirements of index traders and swap dealers
						(1)Proposed
				rulemakingNot later than 60
				days after the date of enactment of this subsection, the Commission shall issue
				a notice of proposed rulemaking—
							(A)to define and classify index traders and
				swap dealers (as each term is defined by the Commission); and
							(B)to specify data reporting requirements, and
				establish routine detailed reporting requirements, with respect to significant
				price discovery contracts relating to exempt and agricultural commodities for
				index traders and swap dealers in—
								(i)designated contract markets;
								(ii)derivatives transaction execution
				facilities;
								(iii)foreign boards of trade subject to
				subsection (e); and
								(iv)electronic trading facilities.
								(2)Final
				ruleNot later than 120 days after the date of enactment of this
				subsection, the Commission shall promulgate a final rule to accomplish the
				purposes described in paragraph
				(1).
						.
			406.Transparency
			 and recordkeeping authorities
				(a)In
			 generalSection 4g(a) of the Commodity Exchange Act (7 U.S.C.
			 6g(a)) is amended—
					(1)by
			 striking as futures commission and inserting as a futures
			 commission; and
					(2)by inserting and transactions and
			 positions traded pursuant to subsection (g), (h)(1), or (h)(2) of section 2, or
			 any exemption issued by the Commission by rule, regulation, or order,
			 after United States or elsewhere,.
					(b)Reports of deals
			 equal To or In excess of trading limitsSection 4i of the Commodity Exchange Act (7
			 U.S.C. 6i) is amended—
					(1)by
			 striking Sec. 4i. It
			 shall be and inserting the following:
						
							4i.Reports regarding deals equal to or in excess of
				trading limits
								(a)In
				generalIt shall
				be
								;
					(2)in subsection (a)
			 (as designated by paragraph (1)), in the first sentence, in the matter
			 following clause (2), by inserting before , and of cash or spot
			 the following: located in the United States or elsewhere, and of
			 transactions and positions in any such commodity entered into pursuant to
			 subsection (g), (h)(1), or (h)(2) of section 2, or any exemption issued by the
			 Commission by rule, regulation, or order; and
					(3)by striking the
			 second and third sentences and inserting the following:
						
							(b)Documentation
				requirements of certain personsWith respect to agricultural and energy
				commodities, upon special call by the Commission, a person shall provide to the
				Commission, in such form, in such manner, and within such period as is required
				under the special call, and in accordance with subsection (d), books and
				records of each transaction and position traded by the person on or subject to
				the rules of any board of trade or electronic trading facility located in the
				United States or elsewhere, pursuant to subsection (g), (h)(1), or (h)(2) of
				section 2, or any exemption issued by the Commission by rule, regulation, or
				order, as the Commission determines to be appropriate—
								(1)to deter and prevent price manipulation or
				any other disruption to market integrity; or
								(2)to diminish, eliminate, or prevent
				excessive speculation (as described in section 4a(a)).
								(c)Requirements
				relating to books and records
								(1)In
				generalThe books and records
				described in subsections (a) and (b) shall contain complete descriptions of
				each transaction, position, inventory, and commitment (including the name and
				address of each person that has an interest in each transaction, position,
				inventory, and commitment) of the person covered by the books and
				records.
								(2)MaintenanceThe books and records of a person described
				in subsections (a) and (b) shall be—
									(A)maintained for a period of 5 years;
				and
									(B)during the period described in subparagraph
				(A), available for inspection by any representative of the Commission or the
				Department of Justice.
									(d)Inclusions with
				respect to futures and cash or spot transactions and positionsFor the purposes of this section, the
				futures and cash or spot transactions and positions of any person shall include
				each transaction and position of any person directly or indirectly controlled
				by the
				person.
							.
					(c)Conforming
			 amendments
					(1)Section 2(g) of the
			 Commodity Exchange Act (7 U.S.C.
			 2(g)) is amended in the matter preceding paragraph (1)—
						(A)by striking
			 than section 5a and inserting than subsection (j),
			 section 4g(a), 4i, 5a; and
						(B)by inserting
			 (including any regulation promulgated by the Commission pursuant to
			 section 4c(b) requiring reports with respect to commodity option
			 transactions) before shall apply.
						(2)Section 2(h)(2) of
			 the Commodity Exchange Act (7 U.S.C.
			 2(h)(2)) is amended by striking subparagraph (A) and inserting the
			 following:
						
							(A)sections 4g(a), 4i, 5b, and 12(e)(2)(B)
				(including any regulation promulgated by the Commission pursuant to section
				4c(b) requiring reports with respect to commodity option
				transactions);
							.
					407.Trading limits
			 to prevent excessive speculation
				(a)In
			 generalSection 4a of the
			 Commodity Exchange Act (7 U.S.C. 6a)
			 is amended—
					(1)by striking Sec. 4a. (a)
			 Excessive speculation and inserting the following:
						
							4a.Excessive speculation
								(a)Burden on
				interstate commerce; establishment of position limits
									(1)In
				generalExcessive
				speculation
									;
				
					(2)in subsection (a)
			 (as amended by paragraph (1)), by adding at the end the following:
						
							(2)Establishment
				of position limitsNot later than 60 days after the date of
				enactment of this paragraph, in accordance with each standard described in
				paragraph (1), and consistent with the good faith exception described in
				subsection (b)(2), with respect to agricultural and energy commodities, the
				Commission shall by rule, regulation, or order establish limits on the amount
				of positions that may be held by any person with respect to contracts of sale
				for future delivery (including options on the contracts or commodities)—
								(A)traded on or
				subject to the rules of a contract market or derivatives transaction execution
				facility; or
								(B)traded on an
				electronic trading facility as a significant price discovery contract.
								(3)Requirements
				with respect to position limitsIn establishing position limits under
				paragraph (2), the Commission shall set limits—
								(A)on the number of
				positions that may be held by any person during—
									(i)a
				spot month; and
									(ii)each month other
				than a spot month;
									(B)on the aggregate
				number of positions that may be held by any person during each month;
				and
								(C)to the maximum
				extent practicable—
									(i)to
				diminish, eliminate, or prevent excessive speculation;
									(ii)to deter and prevent market manipulation,
				squeezes, and corners;
									(iii)to ensure
				sufficient market liquidity for bona fide hedgers;
									(iv)to ensure that
				the price discovery function of the underlying market is not disrupted;
				and
									(v)to take into account the total number of
				positions in fungible agreements, contracts, or transactions that a person can
				hold in agricultural and energy commodities in other markets.
									(4)Advisory
				groups
								(A)In
				generalNot later than 150 days after the date of enactment of
				this paragraph, the Commission shall convene—
									(i)an advisory group
				to be known as the Position Limit Agricultural Advisory Group;
				and
									(ii)an advisory
				group to be known as the Position Limit Energy Advisory
				Group.
									(B)CompositionEach
				advisory group convened by the Commission under subparagraph (A) shall be
				comprised of—
									(i)5
				predominantly commercial short hedgers of the actual physical commodity for
				future delivery;
									(ii)5 predominantly
				commercial long hedgers of the actual physical commodity for future
				delivery;
									(iii)4 noncommercial
				participants in markets for commodities for future delivery; and
									(iv)a representative
				of—
										(I)each designated
				contract market or derivatives transaction execution facility upon which a
				contract in the commodity for future delivery is traded; and
										(II)each electronic
				trading facility that has a significant price discovery contract in the
				commodity described in subclause (I).
										(C)Annual
				reportsNot later than 60 days after the date on which each
				advisory group is convened under subparagraph (A), and annually thereafter,
				each advisory group shall submit to the Commission a report containing
				recommendations regarding—
									(i)the position
				limits established under paragraph (2); and
									(ii)whether the
				position limits established under paragraph (2) should be administered—
										(I)directly by the
				Commission; or
										(II)by the
				registered entity on which the commodity is listed, with enforcement carried
				out by the registered entity and the
				Commission.
										;
				and
					(3)in subsection
			 (c)—
						(A)by striking
			 (c) No rule and inserting the following:
							
								(c)Applicability
				of rules, regulations, and orders
									(1)In
				generalNo rule
									;
				and
						(B)by adding at the
			 end the following:
							
								(2)Definition of
				bona fide hedging transaction or positionWith respect to agricultural and energy
				commodities, for the purposes of contracts of sale for future delivery
				(including an option on any contract or commodity), the term bona fide
				hedging transaction or position means a transaction or position
				that—
									(A)(i)represents a substitute
				for a transaction to be made or a position to be taken at a later time in a
				physical marketing channel;
										(ii)is economically appropriate for the
				reduction of risks in the conduct and management of a commercial enterprise;
				and
										(iii)arises from the potential change in the
				value of—
											(I)assets that a person owns, produces,
				manufactures, processes, or merchandises (or anticipates owning, producing,
				manufacturing, processing, or merchandising);
											(II)liabilities that
				a person owns or anticipates incurring; or
											(III)services that a
				person provides or purchases (or anticipates providing or purchasing);
				or
											(B)reduces risks attendant to a position
				resulting from a transaction that was—
										(i)executed—
											(I)pursuant
				to—
												(aa)subsection (g),
				(h)(1), or (h)(2) of section 2; or
												(bb)an
				exemption issued by the Commission by rule, regulation, or order; and
												(II)opposite to a
				counterparty for which the transaction would qualify as a bona fide hedging
				transaction pursuant to subparagraph (A); or
											(ii)in accordance
				with each position level and procedure established by any rule, regulation, or
				order of the Commission, executed by a person that—
											(I)reports to the
				Commission in the event that any counterparty of the person reaches a specified
				futures-equivalent position level; and
											(II)certifies to the
				Commission that no counterparty has reached a specified futures-equivalent
				position
				level.
											.
						408.Modifications to
			 core principles applicable to position limits for contracts in agricultural and
			 energy commodities
				(a)Contracts traded
			 on contract marketsSection
			 5(d)(5) of the Commodity Exchange Act (7 U.S.C. 7(d)(5)) is amended by striking
			 adopt position and all that follows through and
			 appropriate and inserting adopt, for speculators, position
			 limitations with respect to agricultural commodities or energy commodities, and
			 position limitations or position accountability with respect to other
			 commodities, where necessary and appropriate..
				(b)Contracts traded
			 on derivatives transaction execution facilitiesSection 5a(d)(4) of the
			 Commodity Exchange Act (7 U.S.C.
			 7a(d)(4)) is amended by striking adopt position and all that
			 follows through deliverable supply and inserting adopt,
			 for speculators, position limitations with respect to energy commodities, and
			 position limitations or position accountability with respect to other
			 commodities, where necessary and appropriate for a contract, agreement, or
			 transaction with an underlying commodity that has a physically deliverable
			 supply..
				(c)Significant
			 price discovery contractsSection 2(h)(7)(C)(ii)(IV) of the
			 Commodity Exchange Act (7 U.S.C.
			 2(h)(7)(C)(ii)(IV)) is amended by striking where necessary and
			 all that follows through in significant price discovery
			 contracts and inserting for speculators, position limitations
			 with respect to significant price discovery contracts in energy commodities,
			 and position limitations or position accountability with respect to significant
			 price discovery contracts in other commodities.
				409.Administration
			 of Commodity Futures Trading Commission
				(a)Additional
			 Commodity Futures Trading Commission employees for improved
			 enforcementSection 2(a)(7) of the Commodity Exchange Act (7
			 U.S.C. 2(a)(7)) is amended by adding at the end the following:
					
						(D)Additional
				employeesAs soon as practicable after the date of enactment of
				this subparagraph, subject to the availability of appropriations, the
				Commission shall appoint at least 100 full-time employees (in addition to the
				employees employed by the Commission as of the date of enactment of this
				subparagraph)—
							(i)to
				increase the public transparency of operations in agriculture and energy
				markets;
							(ii)to improve the
				enforcement of this Act in those markets; and
							(iii)to carry out
				such other duties as are prescribed by the
				Commission.
							.
				(b)Inspector
			 General of Commodity Futures Trading Commission
					(1)In
			 generalSection 2(a) of the Commodity Exchange Act (7 U.S.C.
			 2(a)) is amended by adding at the end the following:
						
							(13)Inspector
				general
								(A)OfficeThere
				shall be in the Commission, as an independent office, an Office of the
				Inspector General.
								(B)AppointmentThe
				Office shall be headed by an Inspector General, appointed in accordance with
				the Inspector General Act of 1978 (5 U.S.C. App.).
								(C)CompensationThe
				Inspector General shall be compensated at the rate provided for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code.
								(D)TransitionUntil
				the date on which the Inspector General is appointed under subparagraph (B),
				the Inspector General of the Commission shall continue to carry out the
				responsibilities of the Inspector General of the
				Commission.
								.
					(2)Conforming
			 amendments
						(A)Section 8G(a)(2)
			 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 the Commodity Futures Trading Commission,.
						(B)Section 11(2) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 or the Export-Import Bank and inserting , the
			 Export-Import Bank, or the Commodity Futures Trading Commission.
						410.Review of prior
			 actionsNotwithstanding any
			 other provision of the Commodity Exchange
			 Act (7 U.S.C. 1 et seq.), to ensure the compliance of each prior
			 action described in paragraphs (1) and (2) with the
			 Commodity Exchange Act (7 U.S.C. 1
			 et seq.), the Commission shall review, as appropriate—
				(1)each regulation, rule, exemption,
			 exclusion, guidance, no action letter, order, and other action taken by or on
			 behalf of the Commission that is in effect as of the date of enactment of this
			 Act; and
				(2)each action taken pursuant to the
			 Commodity Exchange Act (7 U.S.C. 1
			 et seq.) by an exchange, self-regulatory organization, or any other registered
			 entity that is in effect as of the date of enactment of this Act.
				411.Review of
			 over-the-counter markets
				(a)Study
					(1)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Commission shall
			 conduct a study—
						(A)to deter and prevent price manipulation or
			 any other disruption to market integrity; and
						(B)to diminish,
			 eliminate, or prevent excessive speculation (as described in section 4a(a) of
			 the Commodity Exchange Act (7 U.S.C. 6a(a))) for physical-based
			 commodities.
						(2)ScopeIn conducting the study under paragraph
			 (1), the Commission shall determine the efficacy, practicality, and
			 consequences of establishing—
						(A)position limits for agreements, contracts,
			 or transactions conducted in reliance on subsections (g) and (h) of section 2
			 of the Commodity Exchange Act (7 U.S.C. 2), and any exemption issued by the
			 Commission by rule, regulation, or order—
							(i)to deter and prevent price manipulation or
			 any other disruption to market integrity; or
							(ii)to diminish, eliminate, or prevent
			 excessive speculation (as described in section 4a(a) of the Commodity Exchange
			 Act (7 U.S.C. 6a(a))) for physical-based commodities; and
							(B)aggregate position limits for similar
			 agreements, contracts, or transactions for physical-based commodities
			 traded—
							(i)on
			 designated contract markets;
							(ii)on
			 derivatives transaction execution facilities; and
							(iii)in
			 reliance on subsections (g) and (h) of section 2 of the Commodity Exchange Act
			 (7 U.S.C. 2), and any exemption issued by the Commission by rule, regulation,
			 or order.
							(3)Public
			 hearingsTo gather
			 information to prepare the report under paragraph (1), the Commission shall
			 provide not less than 2 public hearings at which the testimony provided at each
			 hearing shall be recorded.
					(b)ReportNot earlier than 1 year after the date of
			 enactment of this Act, the Commission shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that contains—
					(1)a
			 description of the results of the study carried out under subsection (a)(1);
			 and
					(2)recommendations
			 regarding any action that the Commission determines to be necessary to deter
			 and prevent price manipulation or any other disruption to market integrity, or
			 to diminish, eliminate, or prevent excessive speculation (as described in
			 section 4a(a) of the Commodity Exchange Act (7 U.S.C. 6a(a))) for
			 physical-based commodities, including—
						(A)any additional
			 statutory authority that the Commission determines to be necessary to implement
			 each recommendation; and
						(B)a description of the resources that the
			 Commission considers to be necessary to implement each recommendation.
						412.Studies;
			 reports
				(a)Study relating to
			 international regulation of energy commodity markets
					(1)In
			 generalThe Comptroller
			 General shall conduct a study of the international regime for regulating the
			 trading of energy commodity futures and derivatives.
					(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
						(A)key common
			 features and differences among countries in the regulation of energy commodity
			 trading, including with respect to market oversight and enforcement standards
			 and activities;
						(B)variations among countries with respect to
			 the use of position limits, position accountability levels, or other thresholds
			 to detect and prevent price manipulation, excessive speculation (as described
			 in section 4a(a) of the Commodity Exchange Act (7 U.S.C. 6a(a))), or other
			 unfair trading practices;
						(C)variations in
			 practices regarding the differentiation of commercial and noncommercial
			 trading;
						(D)agreements and practices for sharing market
			 and trading data among futures authorities and the entities that the futures
			 authorities oversee; and
						(E)agreements and
			 practices for facilitating international cooperation on market oversight,
			 compliance, and enforcement.
						(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that—
						(A)contains—
							(i)a
			 description of the results of the study carried out under paragraph (1);
			 and
							(ii)recommendations
			 to improve openness, transparency, and other necessary elements of a properly
			 functioning market in a manner that protects consumers in the United States;
			 and
							(B)addresses whether
			 there is excessive speculation, and if so, the effects of the speculation and
			 energy price volatility on energy futures.
						(b)Study relating to
			 effects of speculators on agriculture and energy futures markets and
			 agriculture and energy prices
					(1)StudyThe Comptroller General shall conduct a
			 study of the effects of speculators on agriculture and energy futures markets
			 and agriculture and energy prices.
					(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
						(A)the effect of increased amounts of capital
			 in agriculture and energy futures markets;
						(B)the impact of the roll-over of positions by
			 index fund traders and swap dealers on—
							(i)agriculture and energy futures markets;
			 and
							(ii)agriculture and energy prices; and
							(C)the extent to which
			 each factor described in subparagraphs (A) and (B) and speculators—
							(i)affect—
								(I)the pricing of agriculture and energy
			 commodities; and
								(II)risk management
			 functions; and
								(ii)contribute to
			 economically efficient price discovery.
							(3)ReportNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that contains a description of
			 the results of the study carried out under paragraph (1).
					413.Over-the-counter
			 authority
				(a)In
			 generalSection 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is amended by adding at the end the
			 following:
					
						(j)Over-the-counter
				authority
							(1)Agricultural and
				energy commoditiesNot later
				than 60 days after the date of enactment of this subsection, the Commission
				shall, by rule, regulation, or order, require, on not less than a monthly
				basis, the periodic reporting of agreements, contracts, or transactions, with
				regard to any—
								(A)agricultural or energy commodity entered
				into in reliance on subsection (g), (h)(1), or (h)(2); or
								(B)exemption issued by the Commission by rule,
				regulation, or order that is fungible (as defined by the Commission) with
				agreements, contracts, or transactions traded on or subject to the rules of any
				board of trade or of any electronic trading facility with respect to a
				significant price discovery contract.
								(2)Duty of
				Commission to issue findingsNotwithstanding subsections (g), (h)(1),
				and (h)(2), and any exemption issued by the Commission by rule, regulation, or
				order, the Commission shall assess and issue a finding on whether each
				agreement, contract, or transaction reported pursuant to paragraph (1), alone
				or in conjunction with other similar agreements, contracts, or transactions,
				has the potential—
								(A)to disrupt the liquidity or price discovery
				function on a registered entity;
								(B)to cause a severe
				market disturbance in the underlying cash or futures market for an agricultural
				or energy commodity; or
								(C)to prevent or otherwise impair the price of
				a contract listed for trading on a registered entity from reflecting the forces
				of supply and demand in any market for an agricultural commodity or an energy
				commodity.
								(3)Authority of
				CommissionIf the Commission
				makes a finding under paragraph (2), the Commission, in accordance with section
				8a(9), may—
								(A)impose position limits for speculators on
				the agreements, contracts, or transactions involved; and
								(B)take corrective actions to enforce the
				position limits described in subparagraph
				(A).
								.
				(b)Conforming
			 amendments
					(1)Section 2(h)(2)(A)
			 of the Commodity Exchange Act (7
			 U.S.C. 2(h)(2)(A)) is amended by inserting subsection (j), and
			 before sections.
					(2)Section 8a(9) of the
			 Commodity Exchange Act (7 U.S.C.
			 12a(9)) is amended in the matter preceding the first sentence by striking
			 of the Commission’s action and inserting the following:
			 the action of the Commission, and to fix and enforce limits to any
			 agreement, contract, or transaction subject to section 2(j)(1) pursuant to a
			 finding made under section 2(j)(2).
					414.Expedited
			 proceduresThe Commission may
			 use emergency and expedited procedures (including any administrative or other
			 procedure as appropriate) to carry out this Act (including the amendments made
			 by this Act) if the Commission determines that the use of emergency and
			 expedited procedures is necessary.
			415.Treatment of
			 emission allowances and offset credits
				(a)Exempt
			 commoditySection 1a of the Commodity Exchange Act (7 U.S.C. 1a)
			 is amended by striking paragraph (15) (as redesignated by section 402(a)(1))
			 and inserting the following:
					
						(15)Exempt
				commodityThe term exempt commodity means a
				commodity that is not—
							(A)an agricultural
				commodity;
							(B)an excluded
				commodity;
							(C)an allowance
				authorized under any law (including regulations) to emit a greenhouse gas;
				or
							(D)a credit
				authorized under any law (including regulations) for—
								(i)a reduction in
				greenhouse gas emissions; or
								(ii)an increase in
				carbon
				sequestration.
								.
				(b)Memorandum of
			 understandingNot later than 180 days after the date of enactment
			 of this Act, the Commodity Futures Trading Commission shall enter into a
			 memorandum of understanding with the Secretary of Agriculture, which shall
			 include provisions—
					(1)consistent with
			 section 1245 of the Food Security Act of 1985 (16 U.S.C. 3845); and
					(2)to ensure that
			 the development of any procedures and protocols for a market-based greenhouse
			 gas program are properly constructed and coordinated to maximize credits for
			 carbon sequestration.
					416.Inspector
			 General of Commodity Futures Trading Commission
				(a)Office of
			 Inspector General
					(1)Head of the
			 establishmentSection 12(1) of the Inspector General Act of 1978
			 (5 U.S.C. App.) is amended by inserting the Chairman of the Commodity
			 Futures Trading Commission; after Export-Import
			 Bank;.
					(2)EstablishmentSection
			 12(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by
			 inserting the Commodity Futures Trading Commission, after
			 Export-Import Bank,.
					(3)Designated
			 Federal entitySection 8G(a)(2) of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended by striking the Commodity Futures
			 Trading Commission,.
					(b)Effective date;
			 transition
					(1)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date that is 30 days after the date of enactment of this Act.
					(2)TransitionAn
			 individual serving as Inspector General of the Commodity Futures Trading
			 Commission as of the date described in paragraph (1) may continue to serve as
			 Inspector General of the Commodity Futures Trading Commission until the date on
			 which the President appoints an Inspector General for the Commodity Futures
			 Trading Commission under section 3(a) the Inspector General Act of 1978 (5
			 U.S.C. App.).
					VNational
			 Commission on Energy Policy and Global Climate Change
			501.Establishment
			 of CommissionThere is
			 established in the legislative branch the National Commission on Energy Policy
			 and Global Climate Change (referred to in this title as the
			 Commission).
			502.PurposesThe purposes of the Commission are—
				(1)to advise and
			 assist Congress in developing a comprehensive energy policy that ensures
			 national energy security and significantly reduces greenhouse gas emissions in
			 order to address global climate change without damaging the economy;
				(2)to examine all
			 aspects of the energy situation of the United States and related policies in
			 order to develop a comprehensive, economy-wide policy approach to energy
			 issues;
				(3)to examine the
			 relevant facts and science related to global climate change, including impacts
			 from human activities; and
				(4)to report to
			 Congress and the President on the findings, conclusions, and recommendations of
			 the Commission for legislation creating a comprehensive energy policy for the
			 United States that ensures national energy security and significantly reduces
			 greenhouse gas emissions in order to address global climate change without
			 damaging the economy.
				503.Composition of
			 Commission
				(a)MembersThe
			 Commission shall be composed of 12 members, of whom—
					(1)1 member shall be
			 jointly appointed by the majority leader of the Senate and the Speaker of the
			 House of Representatives, who shall serve as Chairperson of the
			 Commission;
					(2)1 member shall be
			 jointly appointed by the minority leader of the Senate and the minority leader
			 of the House of Representatives, who shall serve as Vice-Chairperson of the
			 Commission;
					(3)(A)1 member shall be
			 jointly appointed by the Chair and Ranking Member of the Committee on the
			 Environment and Public Works of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and Ranking Member of the Committee on Natural Resources of the House
			 of Representatives, in consultation with the Select Committee on Energy
			 Independence and Global Warming of the House of Representatives;
						(4)(A)1 member shall be
			 jointly appointed by the Chair and Ranking Member of the Committee on Energy
			 and Natural Resources of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and Ranking Member of the Committee on Energy and Commerce of the
			 House of Representatives;
						(5)(A)1 member shall be
			 jointly appointed by the Chair and Ranking Member of the Committee on Commerce,
			 Science and Transportation of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and Ranking Member of the Committee on Science and Technology of the
			 House of Representatives and the Committee on Transportation and Infrastructure
			 of the House of Representatives;
						(6)(A)1 member shall be
			 jointly appointed by the Chair and Ranking Member of the Committee on
			 Agriculture, Nutrition and Forestry of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and Ranking Member of the Committee on Agriculture of the House of
			 Representatives; and
						(7)(A)1 member shall be
			 jointly appointed by the Chair and Ranking Member of the Committee on Finance
			 of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and Ranking Member of the Committee on Ways and Means of the House of
			 Representatives.
						(b)Qualifications;
			 initial meeting
					(1)Political party
			 affiliationEach appointment to the Commission shall be made
			 without regard to political party affiliation and on a nonpartisan
			 basis.
					(2)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be
			 an officer or employee of the Federal Government or any State or local
			 government.
					(3)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience in such professions as
			 governmental service, science, energy, economics, environment, agriculture,
			 manufacturing, public administration, and commerce (including aviation
			 matters).
					(4)Deadline for
			 appointmentEach member of the Commission shall be appointed not
			 later than 90 days after the date of enactment of this Act.
					(c)Meetings
					(1)Initial
			 meetingThe Commission shall hold the initial meeting of the
			 Commission as soon as practicable, and not later than 60 days, after the date
			 on which all members of the Commission are appointed.
					(2)Subsequent
			 meetingsAfter the initial meeting under paragraph (1), the
			 Commission shall meet at the call of—
						(A)the Chairperson;
			 or
						(B)a majority of the
			 members of the Commission.
						(d)Quorum7
			 members of the Commission shall constitute a quorum.
				(e)VacanciesA
			 vacancy on the Commission—
					(1)shall not affect
			 the powers of the Commission; and
					(2)shall be filled
			 in the same manner in which the original appointment was made.
					504.Functions of
			 Commission
				(a)In
			 generalThe functions of the Commission are—
					(1)to examine,
			 study, and evaluate the relevant facts, studies, and proposals relating to
			 national energy policies and policies to address global climate change,
			 including to any relevant legislation, Executive order, regulation, plan,
			 policy, practice, procedure relating to—
						(A)domestic
			 production and consumption of energy from all sources and imported sources of
			 energy, particularly oil and natural gas;
						(B)domestic and
			 international oil and gas exploration, production, refining, oil and gas
			 pipelines, and other forms of infrastructure and transportation;
						(C)energy markets,
			 including market speculation, transparency, and oversight;
						(D)the structure of
			 the energy industry including the impacts of consolidation, antitrust and
			 oligopolistic concerns, market manipulation and collusion concerns, and other
			 similar matters;
						(E)electricity
			 production and transmission issues, including fossil fuels, renewable energy,
			 energy efficiency and energy conservation matters;
						(F)transportation
			 fuels, biofuels and other renewable fuels, fuel cells, motor vehicle power
			 systems, efficiency and conservation;
						(G)nuclear energy,
			 including matters pertaining to permitting, regulation, and legal
			 liability;
						(2)to examine the
			 relevant facts and science related to global climate change and the national
			 and global environment, including—
						(A)the impacts on
			 the global climate system and environment from human activities, particularly
			 greenhouse gas emissions and pollution;
						(B)the consequences
			 to the global climate system and environment; and
						(C)the consequences
			 of global climate change on humans and other species, particularly consequences
			 to the national security, economy, public health and well-being of the United
			 States, including the citizens and residents of the United States;
						(3)to identify,
			 review, and evaluate the lessons learned from previous energy policies, energy
			 crises, environmental problems, and attempts to address global climate
			 change;
					(4)to evaluate
			 proposals for energy and global climate change policies, including proposals
			 developed by Members of Congress, congressional Committees, all relevant
			 Federal, State, and regional governmental agencies, nongovernmental
			 organizations, independent organizations, and international organizations, with
			 a focus to build on proposals for developing a blueprint for comprehensive
			 energy and global climate change legislation; and
					(5)to submit to
			 Congress and the President such reports as are required by section 506
			 containing such findings, conclusions, and recommendations as the Commission
			 shall determine necessary to advise and assist Congress and the President in
			 developing energy and climate change legislation, procedures, rules, and
			 regulations.
					(b)Relationship to
			 the efforts of congressional committeesThe Commission
			 shall—
					(1)review the
			 information compiled by, and the findings, conclusions, and recommendations of,
			 all congressional Committees of relevant jurisdiction; and
					(2)after that
			 review, pursue any appropriate area of inquiry that the Commission determines
			 necessary to carry out this title.
					505.Powers of
			 Commission
				(a)In
			 general
					(1)RulesThe
			 Commission may establish such rules and regulations relating to administrative
			 procedures as are reasonably necessary to enable the Commission to carry out
			 this title.
					(2)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member of the Commission may, for the purpose of carrying
			 out this title hold such hearings and sit and act at such times and places,
			 take such testimony, receive such evidence, administer such oaths as the
			 Commission determines to be appropriate.
					(b)ContractingTo
			 the extent amounts are made available in appropriations Acts, the Commission
			 may enter into contracts to assist the Commission in carrying out the duties of
			 the Commission under this title.
				(c)Information
			 from Federal agencies
					(1)In
			 generalThe Commission may secure directly from a Federal agency
			 such information, suggestions, estimates, and statistics as the Commission
			 considers to be necessary to carry out this title.
					(2)Provision of
			 informationOn request of the Commission, the head of the agency
			 shall provide the information, suggestions, estimates, and statistics to the
			 Commission.
					(3)TreatmentInformation
			 provided to the Commission under this paragraph shall be received, handled,
			 stored, and disseminated by members and staff of the Commission in accordance
			 with applicable law (including regulations) and Executive orders.
					(d)Assistance from
			 Federal agencies
					(1)General
			 Services AdministrationThe Administrator of General Services
			 shall provide to the Commission, on a reimbursable basis, administrative
			 support and other services to assist the Commission in carrying out the duties
			 of the Commission under this title.
					(2)Other
			 departments and agenciesIn addition to the assistance described
			 in paragraph (1), any other Federal department or agency may provide to the
			 Commission such services, funds, facilities, staff, and other support as the
			 head of the department or agency determines to be appropriate.
					(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property only in accordance with the ethical rules applicable to congressional
			 officers and employees.
				(f)Volunteer
			 services
					(1)In
			 generalNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use the services of volunteers serving
			 without compensation.
					(2)ReimbursementThe
			 Commission may reimburse a volunteer for office supplies, local travel
			 expenses, and other travel expenses, including per diem in lieu of subsistence,
			 in accordance with section 5703 of title 5, United States Code.
					(3)TreatmentA
			 volunteer of the Commission shall be considered to be an employee of the
			 Federal Government in carrying out activities for the Commission, for purposes
			 of—
						(A)chapter 81 of
			 title 5, United States Code;
						(B)chapter 11 of
			 title 18, United States Code; and
						(C)chapter 171 of
			 title 28, United States Code.
						(g)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
				506.Reports of
			 Commission; termination
				(a)Interim
			 reportsThe Commission shall submit to Congress and the President
			 such interim reports as the Commission considers necessary, containing such
			 findings, conclusions, and recommendations as have been agreed to by a majority
			 of the members of the Commission.
				(b)Final
			 reportNot later than 1 year after the date on which all members
			 of the Commission are appointed under section 503, the Commission shall submit
			 to Congress and the President a final report that contains a legislative
			 blueprint for a comprehensive national policy for energy security that—
					(1)addresses global
			 climate change; and
					(2)contains all
			 findings, conclusions, and recommendations agreed to by a majority of members
			 of the Commission.
					507.Staff of
			 Commission
				(a)In
			 generalThe Chairperson of the Commission (in consultation with
			 the Vice-Chairperson of the Commission) may, without regard to the civil
			 service laws (including regulations), appoint and terminate a staff director
			 and such other additional personnel as are necessary to enable the Commission
			 to perform the duties of the Commission.
				(b)Compensation
					(1)In
			 generalExcept as provided in clause (ii), the Chairperson of the
			 Commission may fix the compensation of the staff director and other personnel
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates.
					(2)Maximum rate of
			 payThe rate of pay for the staff director and other personnel
			 shall not exceed the rate payable for level IV of the Executive Schedule under
			 section 5316 of title 5, United States Code.
					(c)StatusThe
			 staff director and any employee (not including any member) of the Commission
			 shall be considered to be employees under section 2105 of title 5, United
			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
			 that title.
				(d)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate paid to an individual occupying a position
			 at level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code.
				508.Compensation
			 and travel expenses
				(a)Compensation of
			 membersA member of the Commission shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Commission.
				(b)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				509.Meetings
				(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(b)Public meetings
			 and release of public versions of reportsThe Commission shall
			 ensure, to the maximum extent practicable, that—
					(1)all hearings of
			 the Commission are available to the public, including by—
						(A)providing live
			 and recorded public access to hearings on the Internet; and
						(B)publishing all
			 transcripts and records of hearings at such time and in such manner as is
			 agreed to by the majority of members of the Commission; and
						(2)transcripts and
			 records of all meetings of the Commission are published in a time and manner
			 agreed to by a majority of the members of the Commission; and
					(3)all reports,
			 findings, and conclusions are made public.
					(c)Public
			 hearingsPublic hearings of the Commission shall be conducted in
			 a manner consistent with the protection of information provided to or developed
			 for or by the Commission as required by any applicable law (including
			 regulations) or Executive order.
				510.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Commission such sums as are necessary to
			 carry out this title, to remain available until the later of—
				(1)the date on which
			 the funds are expended; or
				(2)the date of
			 termination of the Commission under section 511.
				511.Termination
				(a)In
			 generalThe Commission shall terminate on the date that is 60
			 days after the date on which the final report is submitted under section
			 506(b).
				(b)Administrative
			 activities before terminationDuring the 60-day period described
			 in subsection (a), the Commission may conclude the activities of the
			 Commission, including—
					(1)providing
			 testimony to appropriate committees of Congress regarding the reports of the
			 Commission; and
					(2)disseminating the
			 final report of the Commission.
					
